Exhibit 10.1

 

PLAINS ALL AMERICAN PIPELINE, L.P.

 

PAA FINANCE CORP.

 

$250,000,000 6.70% Notes due 2036

 

Purchase Agreement

 

May 9, 2006

 

Citigroup Global Markets Inc.

UBS Securities LLC

BNP Paribas Securities Corp.

Banc of America Securities LLC

Fortis Securities LLC

J.P. Morgan Securities Inc.

Piper Jaffray & Co.

Wachovia Capital Markets, LLC

Amegy Bank National Association

Commerzbank Capital Markets Corp.

DnB NOR Markets, Inc.

HSBC Securities (USA) Inc.

Mitsubishi UFJ Securities International plc

 

c/o       Citigroup Global Markets Inc.
388 Greenwich St., 34th Floor
New York, New York 10013

 

Ladies and Gentlemen:

 

Plains All American Pipeline, L.P., a Delaware limited partnership (the
“Partnership”), and PAA Finance Corp., a Delaware corporation (“PAA Finance,”
and together with the Partnership, the “Issuers”), propose to issue and sell to
the several initial purchasers named in Schedule 1 hereto (the “Initial
Purchasers”) $250,000,000 aggregate principal amount of 6.70% Notes due 2036
(the “Securities”). The Securities are to be issued under an indenture dated as
of September 25, 2002, among the Issuers and Wachovia Bank, National
Association, as trustee (the “Trustee”), as amended by the Sixth Supplemental
Indenture to be dated as of May 12, 2006, among the Issuers, the Trustee and the
subsidiaries of the Partnership named therein (as amended, the “Indenture”). The
Securities will have the benefit of a registration rights agreement (the
“Registration Rights Agreement”), to be dated as of the Closing Date (as defined
in Section 3), among the Issuers and the Initial Purchasers, pursuant to which
and subject to the terms and conditions therein, the Issuers will agree to
exchange the Securities with securities (the “Exchange Securities”) that have
been registered under the Act. Certain terms used herein are defined in
Section 17 hereof.

 

--------------------------------------------------------------------------------


 

Plains AAP, L.P., a Delaware limited partnership (the “General Partner”), is the
general partner of the Partnership. Plains All American GP LLC, a Delaware
limited liability company (“GP LLC”), is the general partner of the General
Partner. The Partnership owns 100% of the issued and outstanding shares of
Plains Marketing GP Inc., a Delaware corporation (“GP Inc.”) and the general
partner of each of Plains Marketing, L.P., a Texas limited partnership (“Plains
Marketing”), and Plains Pipeline, L.P., a Texas limited partnership (“Plains
Pipeline”). Plains Marketing owns 100% of the issued and outstanding shares of
PAA Finance, a 100% membership interest in Plains Marketing Canada LLC, a
Delaware limited liability company (“PMC LLC”), a 99.99% limited partner
interest in Plains Marketing Canada, L.P., an Alberta limited partnership (“PMC
LP”), a 100% membership interest in Plains LPG Services GP LLC, a Delaware
limited liability company (“LPG LLC”) and a 99.99% limited partner interest in
Plains LPG Services, L.P., a Delaware limited partnership (“LPG LP”). LPG LLC
owns a 0.001% general partner interest in LPG LP. LPG LP owns a 100% membership
interest in Lone Star Trucking, LLC, a California limited partnership (“Lone
Star”). PMC LLC owns 100% of the issued and outstanding share capital of PMC
(Nova Scotia) Company, a Nova Scotia unlimited liability company (“PMC NS”). PMC
NS owns a 0.01% general partner interest in PMC LP. Plains Pipeline owns 100%
membership interests in each of Basin Holdings GP LLC, a Delaware limited
liability company (“Basin LLC”), and Rancho Holdings GP LLC, a Delaware limited
liability company (“Rancho LLC”), and 99.999% limited partner interests in Basin
Pipeline Holdings, L.P., a Delaware limited partnership (“Basin LP”) and Rancho
Pipeline Holdings, L.P., a Delaware limited partnership (“Rancho LP”). The
Partnership owns a 50% membership interest in PAA/Vulcan Gas Storage, LLC, a
Delaware limited liability company (the “Joint Venture”). Basin LLC owns a
0.001% general partner interest in Basin LP, and Rancho LLC owns a 0.001%
general partner interest in Rancho LP. GP Inc., Plains Marketing, Plains
Pipeline, PAA Finance, PMC LLC, PMC LP, PMC NS, Basin LLC, Basin LP, Rancho LLC,
Rancho LP, LPG LLC, LPG LP and Lone Star are collectively called the
“Subsidiaries.”  PMC LP and PMC NS are collectively called the “Canadian
Subsidiaries.”  The Partnership, PAA Finance, the General Partner, GP LLC, GP
Inc., Plains Marketing, Plains Pipeline, PMC LLC, PMC LP, PMC NS, Basin LLC,
Basin LP, Rancho LLC, Rancho LP, LPG LLC, LPG LP and Lone Star are collectively
called the “Plains Parties.”

 

The sale of the Securities to the Initial Purchasers will be made without
registration of the Securities under the Act in reliance upon exemptions from
the registration requirements of the Act.

 

In connection with the sale of the Securities, the Issuers have prepared a
preliminary offering memorandum dated May 9, 2006 (the “Preliminary Offering
Memorandum”), and have prepared a pricing supplement (the “Pricing Supplement”),
dated May 9, 2006, the form of which is attached as Exhibit A hereto, describing
the terms of the Securities, each for use by the Initial Purchasers in
connection with their solicitation of offers to purchase the Securities. As used
herein, “Offering Memorandum” shall mean the Preliminary Offering Memorandum, as
supplemented by the Pricing Supplement and any exhibits thereto and any
information incorporated by reference therein, in the most recent form that has
been prepared and delivered to the Initial Purchasers in connection with their
solicitation of offers to purchase Securities prior to the date and time that
this Agreement is executed and delivered by the parties hereto (the “Execution
Time”). Promptly after the Execution Time and in any event no later than the
second business day following the Execution Time, the Issuers shall deliver or
cause to be

 

2

--------------------------------------------------------------------------------


 

delivered copies, in such quantities and at such places as the Initial
Purchasers shall reasonably request, of the Final Offering Memorandum (the
“Final Offering Memorandum”), which will consist of the Preliminary Offering
Memorandum with only such changes thereto as are required to reflect the
information contained in the Pricing Supplement and such other changes as the
Company reasonably deems appropriate following notice to the Initial Purchasers
or their legal counsel, and from and after the time the Final Offering
Memorandum is delivered as set forth in this sentence, all references herein to
the Offering Memorandum shall be deemed to be a reference to the Offering
Memorandum and the Final Offering Memorandum. The Issuers hereby confirm that
they have authorized the use of the Offering Memorandum and the Final Offering
Memorandum, and any amendment or supplement thereto, in connection with the
offer and sale of the Securities by the Initial Purchasers. Unless stated to the
contrary, any references herein to the terms “amend,” “amendment” or
“supplement” with respect to the Offering Memorandum and the Final Offering
Memorandum shall be deemed to refer to and include any information filed under
the Exchange Act subsequent to the date of such Offering Memorandum or Final
Offering Memorandum which is incorporated by reference therein.

 


1.                                       REPRESENTATIONS AND WARRANTIES OF THE
PLAINS PARTIES. THE PLAINS PARTIES, JOINTLY AND SEVERALLY, REPRESENT AND WARRANT
TO THE INITIAL PURCHASERS AS SET FORTH BELOW IN THIS SECTION 1.


 


(A)                                  AS OF THE EXECUTION TIME AND ON THE CLOSING
DATE, THE OFFERING MEMORANDUM DID NOT, AND WILL NOT (AND ANY AMENDMENT OR
SUPPLEMENT THERETO, AT THE DATE THEREOF AND AT THE CLOSING DATE, WILL NOT),
CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE ANY MATERIAL
FACT NECESSARY IN ORDER TO MAKE THE STATEMENTS THEREIN, IN THE LIGHT OF THE
CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING; PROVIDED, HOWEVER,
THAT THE ISSUERS MAKE NO REPRESENTATION OR WARRANTY AS TO THE INFORMATION
CONTAINED IN OR OMITTED FROM THE OFFERING MEMORANDUM, OR ANY AMENDMENT OR
SUPPLEMENT THERETO, IN RELIANCE UPON AND IN CONFORMITY WITH INFORMATION
FURNISHED IN WRITING TO THE ISSUERS BY OR ON BEHALF OF THE INITIAL PURCHASERS
SPECIFICALLY FOR INCLUSION THEREIN. THE DOCUMENTS INCORPORATED BY REFERENCE IN
THE OFFERING MEMORANDUM, WHEN FILED WITH THE COMMISSION, CONFORMED OR WILL
CONFORM, AS THE CASE MAY BE, IN ALL MATERIAL RESPECTS TO THE APPLICABLE
REQUIREMENTS OF THE EXCHANGE ACT AND THE RULES AND REGULATIONS OF THE COMMISSION
THEREUNDER, AND DID NOT AND WILL NOT CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL
FACT OR OMIT TO STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY
IN ORDER TO MAKE THE STATEMENTS THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES UNDER
WHICH THEY WERE MADE, NOT MISLEADING.


 


(B)                                 NONE OF THE PLAINS PARTIES, NOR ANY PERSON
ACTING ON ITS OR THEIR BEHALF HAS, DIRECTLY OR INDIRECTLY, MADE OFFERS OR SALES
OF ANY SECURITY, OR SOLICITED OFFERS TO BUY ANY SECURITY, UNDER CIRCUMSTANCES
THAT WOULD REQUIRE THE REGISTRATION OF THE SECURITIES UNDER THE ACT.


 


(C)                                  NONE OF THE PLAINS PARTIES, NOR ANY PERSON
ACTING ON ITS OR THEIR BEHALF HAS ENGAGED IN ANY FORM OF GENERAL SOLICITATION OR
GENERAL ADVERTISING (WITHIN THE MEANING OF REGULATION D) IN CONNECTION WITH ANY
OFFER OR SALE OF THE SECURITIES IN THE UNITED STATES.

 

3

--------------------------------------------------------------------------------


 


(D)                                 THE SECURITIES SATISFY THE ELIGIBILITY
REQUIREMENTS OF RULE 144A(D)(3) UNDER THE ACT.


 


(E)                                  NONE OF THE PLAINS PARTIES, NOR ANY PERSON
ACTING ON ITS OR THEIR BEHALF HAS ENGAGED IN ANY DIRECTED SELLING EFFORTS WITH
RESPECT TO THE SECURITIES, AND EACH OF THEM HAS COMPLIED WITH THE OFFERING
RESTRICTIONS REQUIREMENT OF REGULATION S. TERMS USED IN THIS PARAGRAPH HAVE THE
MEANINGS GIVEN TO THEM BY REGULATION S.


 


(F)                                    THE PARTNERSHIP IS SUBJECT TO AND IN
COMPLIANCE WITH THE REPORTING REQUIREMENTS OF SECTION 13 OR SECTION 15(D) OF THE
EXCHANGE ACT.


 


(G)                                 SUBJECT TO COMPLIANCE BY THE INITIAL
PURCHASERS WITH THE PROCEDURES SET FORTH IN SECTION 4 HEREOF, IT IS NOT
NECESSARY IN CONNECTION WITH THE OFFER, SALE AND DELIVERY OF THE SECURITIES BY
THE ISSUERS TO THE INITIAL PURCHASERS AND THE INITIAL RESALE BY THE INITIAL
PURCHASERS IN THE MANNER CONTEMPLATED BY THIS AGREEMENT AND THE OFFERING
MEMORANDUM TO REGISTER THE SECURITIES UNDER THE ACT OR TO QUALIFY THE INDENTURE
UNDER THE TRUST INDENTURE ACT.


 


(H)                                 THE ISSUERS HAVE NOT PAID OR AGREED TO PAY
TO ANY PERSON ANY COMPENSATION FOR SOLICITING ANOTHER TO PURCHASE ANY SECURITIES
OF THE ISSUERS (EXCEPT AS CONTEMPLATED BY THIS AGREEMENT).


 


(I)                                     NONE OF THE PLAINS PARTIES, NOR ANY
PERSON ACTING ON ITS OR THEIR BEHALF HAS TAKEN, DIRECTLY OR INDIRECTLY, ANY
ACTION DESIGNED TO CAUSE OR WHICH HAS CONSTITUTED OR WHICH MIGHT REASONABLY BE
EXPECTED TO CAUSE OR RESULT, UNDER THE EXCHANGE ACT OR OTHERWISE, IN THE
STABILIZATION OR MANIPULATION OF THE PRICE OF ANY SECURITY OF THE ISSUERS TO
FACILITATE THE SALE OR RESALE OF THE SECURITIES.


 


(J)                                     EACH OF THE PLAINS PARTIES AND THE JOINT
VENTURE HAS BEEN DULY FORMED OR INCORPORATED AND IS VALIDLY EXISTING IN GOOD
STANDING AS A LIMITED PARTNERSHIP, LIMITED LIABILITY COMPANY, CORPORATION OR
UNLIMITED LIABILITY COMPANY UNDER THE LAWS OF ITS RESPECTIVE JURISDICTION OF
FORMATION OR INCORPORATION WITH FULL CORPORATE, PARTNERSHIP, LIMITED LIABILITY
COMPANY OR UNLIMITED LIABILITY COMPANY POWER AND AUTHORITY, AS THE CASE MAY BE,
TO OWN OR LEASE ITS PROPERTIES AND TO CONDUCT ITS BUSINESS, IN EACH CASE IN ALL
MATERIAL RESPECTS. EACH OF THE PLAINS PARTIES AND THE JOINT VENTURE IS DULY
REGISTERED OR QUALIFIED AS A FOREIGN CORPORATION, LIMITED PARTNERSHIP, LIMITED
LIABILITY COMPANY OR UNLIMITED LIABILITY COMPANY, AS THE CASE MAY BE, FOR THE
TRANSACTION OF BUSINESS UNDER THE LAWS OF EACH JURISDICTION IN WHICH THE
CHARACTER OF THE BUSINESS CONDUCTED BY IT OR THE NATURE OR LOCATION OF THE
PROPERTIES OWNED OR LEASED BY IT MAKES SUCH REGISTRATION OR QUALIFICATION
NECESSARY, EXCEPT WHERE THE FAILURE SO TO REGISTER OR QUALIFY WOULD NOT HAVE A
MATERIAL ADVERSE EFFECT ON THE CONDITION (FINANCIAL OR OTHER), BUSINESS,
PROSPECTS, PROPERTIES, NET WORTH OR RESULTS OF OPERATIONS OF THE PARTNERSHIP,
THE SUBSIDIARIES AND THE JOINT VENTURE, TAKEN AS A WHOLE.


 


(K)                                  GP LLC HAS FULL LIMITED LIABILITY COMPANY
POWER AND AUTHORITY TO ACT AS THE GENERAL PARTNER OF THE GENERAL PARTNER; THE
GENERAL PARTNER HAS FULL PARTNERSHIP POWER AND AUTHORITY TO ACT AS THE GENERAL
PARTNER OF THE PARTNERSHIP; GP INC. HAS FULL CORPORATE

 

4

--------------------------------------------------------------------------------


 


POWER AND AUTHORITY TO ACT AS THE GENERAL PARTNER OF PLAINS MARKETING AND PLAINS
PIPELINE; BASIN LLC HAS FULL LIMITED LIABILITY COMPANY POWER AND AUTHORITY TO
ACT AS THE GENERAL PARTNER OF BASIN LP; RANCHO LLC HAS FULL LIMITED LIABILITY
COMPANY POWER AND AUTHORITY TO ACT AS THE GENERAL PARTNER OF RANCHO LP; PMC NS
HAS FULL UNLIMITED LIABILITY COMPANY POWER AND AUTHORITY TO ACT AS THE GENERAL
PARTNER OF PMC LP; AND LPG LLC HAS FULL LIMITED LIABILITY COMPANY POWER AND
AUTHORITY TO ACT AS THE GENERAL PARTNER OF LPG LP, IN EACH CASE IN ALL MATERIAL
RESPECTS.


 


(L)                                     GP LLC IS THE SOLE GENERAL PARTNER OF
THE GENERAL PARTNER, WITH A 1.0% GENERAL PARTNER INTEREST IN THE GENERAL
PARTNER, AND THE GENERAL PARTNER IS THE SOLE GENERAL PARTNER OF THE PARTNERSHIP,
WITH A 2.0% GENERAL PARTNER INTEREST IN THE PARTNERSHIP; SUCH GENERAL PARTNER
INTERESTS HAVE BEEN DULY AUTHORIZED AND VALIDLY ISSUED IN ACCORDANCE WITH THE
AGREEMENT OF LIMITED PARTNERSHIP OF THE GENERAL PARTNER (AS IN EFFECT ON THE
DATE HEREOF AND AS THE SAME MAY BE AMENDED OR RESTATED PRIOR TO THE CLOSING
DATE, SUCH AGREEMENT BEING REFERRED TO HEREIN AS THE “GENERAL PARTNER
PARTNERSHIP AGREEMENT”) AND THE THIRD AMENDED AND RESTATED AGREEMENT OF LIMITED
PARTNERSHIP OF THE PARTNERSHIP (AS THE SAME MAY BE AMENDED OR RESTATED PRIOR TO
THE CLOSING DATE, THE “PARTNERSHIP AGREEMENT”), RESPECTIVELY; GP LLC OWNS SUCH
GENERAL PARTNER INTEREST IN THE GENERAL PARTNER AND THE GENERAL PARTNER OWNS
SUCH GENERAL PARTNER INTEREST IN THE PARTNERSHIP, IN EACH CASE, FREE AND CLEAR
OF ALL LIENS, ENCUMBRANCES, SECURITY INTERESTS, EQUITIES, CHARGES OR CLAIMS; AND
THE GENERAL PARTNER OWNS ALL OF THE INCENTIVE DISTRIBUTION RIGHTS (AS SUCH
CAPITALIZED TERM IS DEFINED IN THE PARTNERSHIP AGREEMENT) FREE AND CLEAR OF ALL
LIENS, ENCUMBRANCES, SECURITY INTERESTS, EQUITIES, CHARGES OR CLAIMS.


 


(M)                               GP INC. IS THE SOLE GENERAL PARTNER OF PLAINS
MARKETING, WITH A .001% GENERAL PARTNER INTEREST IN PLAINS MARKETING, AND THE
SOLE GENERAL PARTNER OF PLAINS PIPELINE, WITH A .001% GENERAL PARTNER INTEREST
IN PLAINS PIPELINE; SUCH GENERAL PARTNER INTERESTS HAVE BEEN DULY AUTHORIZED AND
VALIDLY ISSUED IN ACCORDANCE WITH THE AGREEMENT OF LIMITED PARTNERSHIP OF PLAINS
MARKETING AND THE AGREEMENT OF LIMITED PARTNERSHIP OF PLAINS PIPELINE,
RESPECTIVELY (IN EACH CASE, AS IN EFFECT ON THE DATE HEREOF AND AS THE SAME MAY
BE AMENDED OR RESTATED PRIOR TO THE CLOSING DATE, SUCH AGREEMENTS BEING REFERRED
TO HEREIN AS THE “PLAINS MARKETING PARTNERSHIP AGREEMENT” AND THE “PLAINS
PIPELINE PARTNERSHIP AGREEMENT,” RESPECTIVELY); AND GP INC. OWNS SUCH GENERAL
PARTNER INTERESTS FREE AND CLEAR OF ALL LIENS, ENCUMBRANCES, SECURITY INTERESTS,
EQUITIES, CHARGES OR CLAIMS.


 


(N)                                 ALL OF THE OUTSTANDING SHARES OF CAPITAL
STOCK OR OTHER EQUITY INTERESTS (OTHER THAN GENERAL PARTNER INTERESTS) OF EACH
SUBSIDIARY AND THE JOINT VENTURE (A) HAVE BEEN DULY AUTHORIZED AND VALIDLY
ISSUED (IN THE CASE OF AN INTEREST IN A LIMITED PARTNERSHIP OR LIMITED LIABILITY
COMPANY, IN ACCORDANCE WITH THE ORGANIZATIONAL DOCUMENTS (AS DEFINED IN SECTION
1(U) BELOW) OF SUCH SUBSIDIARY OR THE JOINT VENTURE), ARE FULLY PAID (IN THE
CASE OF AN INTEREST IN A LIMITED PARTNERSHIP OR LIMITED LIABILITY COMPANY, TO
THE EXTENT REQUIRED UNDER THE ORGANIZATIONAL DOCUMENTS OF SUCH SUBSIDIARY OR THE
JOINT VENTURE) AND NONASSESSABLE (EXCEPT (I) IN THE CASE OF AN INTEREST IN A
DELAWARE LIMITED PARTNERSHIP OR DELAWARE LIMITED LIABILITY COMPANY, AS SUCH
NONASSESSABILITY MAY BE AFFECTED BY SECTION 17-607 OF THE DELAWARE REVISED
UNIFORM LIMITED PARTNERSHIP ACT (THE “DELAWARE LP ACT”) OR SECTION 18-607 OF THE
DELAWARE LIMITED LIABILITY COMPANY ACT (THE “DELAWARE LLC ACT”), AS APPLICABLE,
(II) IN THE CASE OF AN INTEREST IN A LIMITED

 

5

--------------------------------------------------------------------------------


 


PARTNERSHIP OR LIMITED LIABILITY COMPANY FORMED UNDER THE LAWS OF ANOTHER
DOMESTIC STATE, AS SUCH NONASSESSABILITY MAY BE AFFECTED BY SIMILAR PROVISIONS
OF SUCH STATE’S LIMITED PARTNERSHIP OR LIMITED LIABILITY COMPANY STATUTE, AS
APPLICABLE, AND (III) IN THE CASE OF AN INTEREST IN AN ENTITY FORMED UNDER THE
LAWS OF A FOREIGN JURISDICTION, AS SUCH NONASSESSABILITY MAY BE AFFECTED BY
SIMILAR PROVISIONS OF SUCH JURISDICTION’S CORPORATE, PARTNERSHIP OR LIMITED
LIABILITY COMPANY STATUTE, IF ANY, AS APPLICABLE) AND (B) EXCEPT FOR A 50%
MEMBERSHIP INTEREST IN THE JOINT VENTURE OWNED BY VULCAN GAS STORAGE LLC, ARE
OWNED, DIRECTLY OR INDIRECTLY, BY THE PARTNERSHIP, FREE AND CLEAR OF ALL LIENS,
ENCUMBRANCES, SECURITY INTERESTS, EQUITIES, CHARGES OR CLAIMS.


 


(O)                                 ALL OUTSTANDING GENERAL PARTNER INTERESTS IN
EACH SUBSIDIARY THAT IS A PARTNERSHIP HAVE BEEN DULY AUTHORIZED AND VALIDLY
ISSUED IN ACCORDANCE WITH THE ORGANIZATIONAL DOCUMENTS OF SUCH SUBSIDIARIES AND
ARE OWNED, DIRECTLY OR INDIRECTLY, BY THE PARTNERSHIP, FREE AND CLEAR OF ALL
LIENS, ENCUMBRANCES, SECURITY INTERESTS, EQUITIES, CHARGES OR CLAIMS.


 


(P)                                 THE PARTNERSHIP HAS NO DIRECT OR INDIRECT
MAJORITY-OWNED SUBSIDIARIES OTHER THAN THE SUBSIDIARIES, PLAINS LPG MARKETING,
L.P., A TEXAS LIMITED PARTNERSHIP (“LPG MARKETING”), ATCHAFALAYA PIPELINE,
L.L.C. (“ATCHAFALAYA PIPELINE”), PLAINS MARKETING INTERNATIONAL GP LLC (“PMI GP
LLC”), PLAINS MARKETING INTERNATIONAL, L.P. (“PMI LP”) AND ANDREWS PARTNERS, LLC
(“ANDREWS PARTNERS”). NONE OF LPG MARKETING, ATCHAFALAYA PIPELINE, PMI GP LLC,
PMI LP OR ANDREWS PARTNERS, INDIVIDUALLY OR CONSIDERED AS A WHOLE, WOULD BE
DEEMED TO BE A SIGNIFICANT SUBSIDIARY (AS SUCH TERM IS DEFINED IN RULE 405 UNDER
THE ACT). THE ISSUERS HAVE NO INDEPENDENT ASSETS OR OPERATIONS AND THE
GUARANTEES OF THE SUBSIDIARIES ARE FULL AND UNCONDITIONAL AND JOINT AND SEVERAL.
THE FOOTNOTES TO THE PARTNERSHIP’S FINANCIAL STATEMENTS INCLUDED OR INCORPORATED
BY REFERENCE IN THE OFFERING MEMORANDUM INCLUDE THE APPROPRIATE DISCLOSURE
REQUIRED BY NOTE 1 TO RULE 3-10(F) OF REGULATION S-X, INCLUDING THE NARRATIVE
DISCLOSURES SPECIFIED IN PARAGRAPHS (I)(9) AND (I)(10) OF RULE 3-10.


 


(Q)                                 THE OFFERING AND SALE OF THE SECURITIES AS
CONTEMPLATED BY THIS AGREEMENT DO NOT GIVE RISE TO ANY RIGHTS FOR OR RELATING TO
THE REGISTRATION OF ANY OTHER SECURITIES OF THE ISSUERS, EXCEPT SUCH RIGHTS AS
HAVE BEEN WAIVED OR SATISFIED. THE SECURITIES, WHEN ISSUED AND DELIVERED AGAINST
PAYMENT THEREFOR AS PROVIDED HEREIN, THE EXCHANGE SECURITIES, WHEN ISSUED AND
DELIVERED AS PROVIDED IN THE REGISTRATION RIGHTS AGREEMENT, THE INDENTURE AND
REGISTRATION RIGHTS AGREEMENT, WILL CONFORM IN ALL MATERIAL RESPECTS TO THE
DESCRIPTIONS THEREOF CONTAINED IN THE OFFERING MEMORANDUM. THE ISSUERS HAVE ALL
REQUISITE POWER AND AUTHORITY TO ISSUE, SELL AND DELIVER THE SECURITIES, IN
ACCORDANCE WITH AND UPON THE TERMS AND CONDITIONS SET FORTH IN THIS AGREEMENT,
THEIR RESPECTIVE ORGANIZATIONAL DOCUMENTS, THE INDENTURE AND THE OFFERING
MEMORANDUM AND TO ISSUE AND DELIVER THE EXCHANGE SECURITIES, IN ACCORDANCE WITH
AND UPON THE TERMS AND CONDITIONS SET FORTH IN THIS AGREEMENT, THE REGISTRATION
RIGHTS AGREEMENT, THEIR RESPECTIVE ORGANIZATIONAL DOCUMENTS, THE INDENTURE AND
THE OFFERING MEMORANDUM. AT THE CLOSING DATE, ALL CORPORATE, PARTNERSHIP AND
LIMITED LIABILITY COMPANY ACTION, AS THE CASE MAY BE, REQUIRED TO BE TAKEN BY
THE PLAINS PARTIES OR ANY OF THEIR STOCKHOLDERS, PARTNERS OR MEMBERS FOR THE
AUTHORIZATION, ISSUANCE, SALE AND DELIVERY OF THE SECURITIES SHALL HAVE BEEN
VALIDLY TAKEN.

 

6

--------------------------------------------------------------------------------


 


(R)                                    THE EXECUTION AND DELIVERY OF, AND THE
PERFORMANCE BY EACH OF THE PLAINS PARTIES OF THEIR RESPECTIVE OBLIGATIONS UNDER,
THIS AGREEMENT HAVE BEEN DULY AND VALIDLY AUTHORIZED BY EACH OF THE PLAINS
PARTIES, AND THIS AGREEMENT HAS BEEN DULY EXECUTED AND DELIVERED BY EACH OF THE
PLAINS PARTIES, AND CONSTITUTES THE VALID AND LEGALLY BINDING AGREEMENT OF EACH
OF THE PLAINS PARTIES, ENFORCEABLE AGAINST EACH OF THE PLAINS PARTIES IN
ACCORDANCE WITH ITS TERMS, PROVIDED THAT THE ENFORCEABILITY HEREOF MAY BE
LIMITED BY BANKRUPTCY, INSOLVENCY, FRAUDULENT TRANSFER, REORGANIZATION,
MORATORIUM AND SIMILAR LAWS RELATING TO OR AFFECTING CREDITORS’ RIGHTS GENERALLY
AND BY GENERAL PRINCIPLES OF EQUITY (REGARDLESS OF WHETHER SUCH ENFORCEABILITY
IS CONSIDERED IN A PROCEEDING IN EQUITY OR AT LAW) AND EXCEPT AS RIGHTS TO
INDEMNITY AND CONTRIBUTION HEREUNDER MAY BE LIMITED BY FEDERAL OR STATE
SECURITIES LAWS.


 


(S)                                  THE EXECUTION AND DELIVERY OF, AND THE
PERFORMANCE BY EACH OF THE PLAINS PARTIES OF THEIR RESPECTIVE OBLIGATIONS UNDER,
THE INDENTURE HAVE BEEN DULY AND VALIDLY AUTHORIZED BY EACH OF THE PLAINS
PARTIES, AND THE INDENTURE, ASSUMING DUE AUTHORIZATION, EXECUTION AND DELIVERY
THEREOF BY THE TRUSTEE, WHEN EXECUTED AND DELIVERED BY EACH OF THE PLAINS
PARTIES, WILL CONSTITUTE THE VALID AND LEGALLY BINDING AGREEMENT OF EACH OF THE
PLAINS PARTIES, ENFORCEABLE AGAINST EACH OF THE PLAINS PARTIES IN ACCORDANCE
WITH ITS TERMS; THE SECURITIES HAVE BEEN DULY AUTHORIZED, AND, WHEN EXECUTED AND
AUTHENTICATED IN ACCORDANCE WITH THE PROVISIONS OF THE INDENTURE AND DELIVERED
TO AND PAID FOR BY THE INITIAL PURCHASERS, WILL HAVE BEEN DULY EXECUTED AND
DELIVERED BY EACH OF THE ISSUERS AND WILL CONSTITUTE THE VALID AND LEGALLY
BINDING OBLIGATIONS OF THE ISSUERS, ENFORCEABLE AGAINST THE ISSUERS IN
ACCORDANCE WITH THEIR TERMS AND ENTITLED TO THE BENEFITS OF THE INDENTURE; THE
EXCHANGE SECURITIES HAVE BEEN DULY AUTHORIZED AND, WHEN EXECUTED AND
AUTHENTICATED IN ACCORDANCE WITH THE PROVISIONS OF THE INDENTURE AND DELIVERED
IN ACCORDANCE WITH THE REGISTRATION RIGHTS AGREEMENT, WILL HAVE BEEN DULY
EXECUTED AND DELIVERED BY EACH OF THE ISSUERS AND WILL CONSTITUTE THE VALID AND
LEGALLY BINDING OBLIGATIONS OF THE ISSUERS, ENFORCEABLE AGAINST THE ISSUERS IN
ACCORDANCE WITH THEIR TERMS AND ENTITLED TO THE BENEFITS OF THE INDENTURE; AND
THE REGISTRATION RIGHTS AGREEMENT HAS BEEN DULY AND VALIDLY AUTHORIZED AND, WHEN
EXECUTED AND DELIVERED BY EACH OF THE PLAINS PARTIES, WILL CONSTITUTE THE VALID
AND LEGALLY BINDING AGREEMENT OF EACH OF THE PLAINS PARTIES, ENFORCEABLE AGAINST
EACH OF THE PLAINS PARTIES IN ACCORDANCE WITH ITS TERMS; PROVIDED THAT, WITH
RESPECT TO EACH, THE ENFORCEABILITY THEREOF MAY BE LIMITED BY BANKRUPTCY,
INSOLVENCY, FRAUDULENT TRANSFER, REORGANIZATION, MORATORIUM AND SIMILAR LAWS
RELATING TO OR AFFECTING CREDITORS’ RIGHTS GENERALLY AND BY GENERAL PRINCIPLES
OF EQUITY (REGARDLESS OF WHETHER SUCH ENFORCEABILITY IS CONSIDERED IN A
PROCEEDING IN EQUITY OR AT LAW) AND EXCEPT AS RIGHTS TO INDEMNITY AND
CONTRIBUTION HEREUNDER MAY BE LIMITED BY FEDERAL OR STATE SECURITIES LAWS.


 


(T)                                    THE PARTNERSHIP AGREEMENT IS A VALID AND
LEGALLY BINDING AGREEMENT OF THE GENERAL PARTNER, ENFORCEABLE AGAINST THE
GENERAL PARTNER IN ACCORDANCE WITH ITS TERMS; THE PLAINS MARKETING PARTNERSHIP
AGREEMENT IS A VALID AND LEGALLY BINDING AGREEMENT OF GP INC. AND THE
PARTNERSHIP, ENFORCEABLE AGAINST EACH OF THEM IN ACCORDANCE WITH ITS TERMS; THE
PLAINS PIPELINE PARTNERSHIP AGREEMENT IS A VALID AND LEGALLY BINDING AGREEMENT
OF GP INC. AND PLAINS MARKETING, ENFORCEABLE AGAINST EACH OF THEM IN ACCORDANCE
WITH ITS TERMS; THE AGREEMENT OF LIMITED PARTNERSHIP OF BASIN LP (AS IN EFFECT
ON THE DATE HEREOF AND AS THE SAME MAY BE AMENDED OR RESTATED PRIOR TO THE
CLOSING DATE, THE “BASIN LP PARTNERSHIP AGREEMENT”) IS A VALID AND LEGALLY
BINDING AGREEMENT OF BASIN LLC AND

 

7

--------------------------------------------------------------------------------


 


PLAINS PIPELINE, ENFORCEABLE AGAINST EACH OF THEM IN ACCORDANCE WITH ITS TERMS;
THE AGREEMENT OF LIMITED PARTNERSHIP OF RANCHO LP (AS IN EFFECT ON THE DATE
HEREOF AND AS THE SAME MAY BE AMENDED OR RESTATED PRIOR TO THE CLOSING DATE, THE
“RANCHO LP PARTNERSHIP AGREEMENT”) IS A VALID AND LEGALLY BINDING AGREEMENT OF
RANCHO LLC AND PLAINS PIPELINE, ENFORCEABLE AGAINST EACH OF THEM IN ACCORDANCE
WITH ITS TERMS; AND THE AGREEMENT OF LIMITED PARTNERSHIP OF PMC LP (AS IN EFFECT
ON THE DATE HEREOF AND AS THE SAME MAY BE AMENDED OR RESTATED PRIOR TO THE
CLOSING DATE, THE “PMC LP PARTNERSHIP AGREEMENT”) HAS BEEN DULY AUTHORIZED,
EXECUTED AND DELIVERED BY EACH OF PMC NS AND PLAINS MARKETING AND IS A VALID AND
LEGALLY BINDING AGREEMENT OF PMC NS AND PLAINS MARKETING ENFORCEABLE AGAINST
EACH OF THEM IN ACCORDANCE WITH ITS TERMS; THE LIMITED LIABILITY COMPANY
AGREEMENT OF PMC LLC (AS IN EFFECT ON THE DATE HEREOF AND AS THE SAME MAY BE
AMENDED OR RESTATED PRIOR TO THE CLOSING DATE, THE “PMC LLC AGREEMENT”) HAS BEEN
DULY AUTHORIZED, EXECUTED AND DELIVERED BY PLAINS MARKETING AND IS A VALID AND
LEGALLY BINDING AGREEMENT OF PLAINS MARKETING, ENFORCEABLE AGAINST IT IN
ACCORDANCE WITH ITS TERMS; THE LIMITED LIABILITY COMPANY AGREEMENT OF LPG LLC
(AS IN EFFECT ON THE DATE HEREOF AND AS THE SAME MAY BE AMENDED OR RESTATED
PRIOR TO THE CLOSING DATE, THE “LPG LLC AGREEMENT”) HAS BEEN DULY AUTHORIZED,
EXECUTED AND DELIVERED BY PLAINS MARKETING AND IS A VALID AND LEGALLY BINDING
AGREEMENT OF PLAINS MARKETING, ENFORCEABLE AGAINST IT IN ACCORDANCE WITH ITS
TERMS; THE AGREEMENT OF LIMITED PARTNERSHIP OF LPG LP (AS IN EFFECT ON THE DATE
HEREOF AND AS THE SAME MAY BE AMENDED OR RESTATED PRIOR TO THE CLOSING DATE, THE
“LPG LP PARTNERSHIP AGREEMENT”) IS A VALID AND LEGALLY BINDING AGREEMENT OF LPG
LLC AND PLAINS MARKETING, ENFORCEABLE AGAINST EACH OF THEM IN ACCORDANCE WITH
ITS TERMS; THE LIMITED LIABILITY COMPANY AGREEMENT OF LONE STAR (AS IN EFFECT ON
THE DATE HEREOF AND AS THE SAME MAY BE AMENDED OR RESTATED PRIOR TO THE CLOSING
DATE, THE “LONE STAR LLC AGREEMENT”) HAS BEEN DULY AUTHORIZED, EXECUTED AND
DELIVERED BY LPG LP AND IS A VALID AND LEGALLY BINDING AGREEMENT OF LPG LP,
ENFORCEABLE AGAINST IT IN ACCORDANCE WITH ITS TERMS; AND THE LIMITED LIABILITY
COMPANY AGREEMENT OF THE JOINT VENTURE (AS IN EFFECT ON THE DATE HEREOF AND AS
THE SAME MAY BE AMENDED OR RESTATED PRIOR TO THE CLOSING DATE, THE “GAS STORAGE
LLC AGREEMENT”) HAS BEEN DULY AUTHORIZED, EXECUTED AND DELIVERED BY THE
PARTNERSHIP AND, ASSUMING DUE AUTHORIZATION, EXECUTION AND DELIVER BY THE OTHER
PARTIES, THERETO, IS A VALID AND LEGALLY BINDING AGREEMENT OF THE PARTNERSHIP,
ENFORCEABLE AGAINST IT IN ACCORDANCE WITH ITS TERMS; PROVIDED THAT, WITH RESPECT
TO EACH SUCH AGREEMENT, THE ENFORCEABILITY THEREOF MAY BE LIMITED BY BANKRUPTCY,
INSOLVENCY, FRAUDULENT TRANSFER, REORGANIZATION, MORATORIUM AND SIMILAR LAWS
RELATING TO OR AFFECTING CREDITORS’ RIGHTS GENERALLY AND BY GENERAL PRINCIPLES
OF EQUITY (REGARDLESS OF WHETHER SUCH ENFORCEABILITY IS CONSIDERED IN A
PROCEEDING IN EQUITY OR AT LAW).


 


(U)                                 NONE OF THE OFFERING, ISSUANCE AND SALE BY
THE ISSUERS OF THE SECURITIES, THE ISSUANCE OF THE EXCHANGE SECURITIES, THE
EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT BY THE PLAINS PARTIES, THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY, THE EXECUTION, DELIVERY
AND PERFORMANCE OF THE INDENTURE AND THE REGISTRATION RIGHTS AGREEMENT BY THE
PLAINS PARTIES WHICH ARE PARTIES THERETO OR THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED THEREBY (I) CONFLICTS OR WILL CONFLICT WITH OR CONSTITUTES OR WILL
CONSTITUTE A VIOLATION OF THE AGREEMENT OR CERTIFICATE OF LIMITED PARTNERSHIP,
LIMITED LIABILITY COMPANY AGREEMENT, CERTIFICATE OF FORMATION, CERTIFICATE OR
ARTICLES OF INCORPORATION, BYLAWS OR OTHER SIMILAR ORGANIZATIONAL DOCUMENTS (IN
EACH CASE AS IN EFFECT ON THE DATE HEREOF AND AS THE SAME MAY BE AMENDED OR
RESTATED PRIOR TO THE CLOSING DATE)

 

8

--------------------------------------------------------------------------------


 


(“ORGANIZATIONAL DOCUMENTS”) OF ANY OF THE PLAINS PARTIES, (II) CONFLICTS OR
WILL CONFLICT WITH OR CONSTITUTES OR WILL CONSTITUTE A BREACH OR VIOLATION OF, A
CHANGE OF CONTROL OR A DEFAULT UNDER (OR AN EVENT WHICH, WITH NOTICE OR LAPSE OF
TIME OR BOTH, WOULD CONSTITUTE SUCH AN EVENT), ANY INDENTURE, MORTGAGE, DEED OF
TRUST, LOAN AGREEMENT, LEASE OR OTHER AGREEMENT OR INSTRUMENT TO WHICH ANY OF
THE PLAINS PARTIES IS A PARTY OR BY WHICH ANY OF THEM OR ANY OF THEIR RESPECTIVE
PROPERTIES MAY BE BOUND, (III) VIOLATES OR WILL VIOLATE ANY STATUTE, LAW OR
REGULATION OR ANY ORDER, JUDGMENT, DECREE OR INJUNCTION OF ANY COURT OR
GOVERNMENTAL AGENCY OR BODY DIRECTED TO ANY OF THE PLAINS PARTIES OR ANY OF
THEIR PROPERTIES IN A PROCEEDING TO WHICH ANY OF THEM OR THEIR PROPERTY IS A
PARTY OR (IV) WILL RESULT IN THE CREATION OR IMPOSITION OF ANY LIEN, CHARGE OR
ENCUMBRANCE UPON ANY PROPERTY OR ASSETS OF ANY OF THE PLAINS PARTIES OR THE
JOINT VENTURE, WHICH CONFLICTS, BREACHES, VIOLATIONS OR DEFAULTS, IN THE CASE OF
CLAUSES (II), (III) OR (IV), WOULD HAVE A MATERIAL ADVERSE EFFECT UPON THE
CONDITION (FINANCIAL OR OTHER), BUSINESS, PROSPECTS, PROPERTIES, NET WORTH OR
RESULTS OF OPERATIONS OF THE PARTNERSHIP, THE SUBSIDIARIES AND THE JOINT
VENTURE, TAKEN AS A WHOLE.


 


(V)                                 NO PERMIT, CONSENT, APPROVAL, AUTHORIZATION,
ORDER, REGISTRATION, FILING OR QUALIFICATION OF OR WITH ANY COURT, GOVERNMENTAL
AGENCY OR BODY IS REQUIRED IN CONNECTION WITH THE OFFERING, ISSUANCE AND SALE BY
THE ISSUERS OF THE SECURITIES, THE ISSUANCE OF THE EXCHANGE SECURITIES, THE
EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT BY THE PLAINS PARTIES, THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY, THE EXECUTION, DELIVERY
AND PERFORMANCE OF THE INDENTURE AND THE REGISTRATION RIGHTS AGREEMENT BY THE
PLAINS PARTIES WHICH ARE PARTIES THERETO OR THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED THEREBY, EXCEPT FOR SUCH PERMITS, CONSENTS, APPROVALS AND SIMILAR
AUTHORIZATIONS AS WILL BE OBTAINED PURSUANT TO THE REGISTRATION RIGHTS
AGREEMENT, UNDER THE ACT AND THE TRUST INDENTURE ACT, AND AS MAY BE REQUIRED
UNDER THE EXCHANGE ACT AND STATE SECURITIES OR “BLUE SKY” LAWS.


 


(W)                               NONE OF THE PLAINS PARTIES IS IN (I) VIOLATION
OF ITS ORGANIZATIONAL DOCUMENTS, OR OF ANY LAW, STATUTE, ORDINANCE,
ADMINISTRATIVE OR GOVERNMENTAL RULE OR REGULATION APPLICABLE TO IT OR OF ANY
DECREE OF ANY COURT OR GOVERNMENTAL AGENCY OR BODY HAVING JURISDICTION OVER IT
OR (II) BREACH, DEFAULT (OR AN EVENT WHICH, WITH NOTICE OR LAPSE OF TIME OR
BOTH, WOULD CONSTITUTE SUCH AN EVENT) OR VIOLATION IN THE PERFORMANCE OF ANY
OBLIGATION, AGREEMENT OR CONDITION CONTAINED IN ANY BOND, DEBENTURE, NOTE OR ANY
OTHER EVIDENCE OF INDEBTEDNESS OR IN ANY AGREEMENT, INDENTURE, LEASE OR OTHER
INSTRUMENT TO WHICH IT IS A PARTY OR BY WHICH IT OR ANY OF ITS PROPERTIES MAY BE
BOUND, WHICH BREACH, DEFAULT OR VIOLATION WOULD, IF CONTINUED, HAVE A MATERIAL
ADVERSE EFFECT ON THE CONDITION (FINANCIAL OR OTHER), BUSINESS, PROSPECTS,
PROPERTIES, NET WORTH OR RESULTS OF OPERATIONS OF THE PARTNERSHIP, THE
SUBSIDIARIES AND THE JOINT VENTURE, TAKEN AS A WHOLE, OR COULD MATERIALLY IMPAIR
THE ABILITY OF ANY OF THE PLAINS PARTIES TO PERFORM ITS OBLIGATIONS UNDER THIS
AGREEMENT. TO THE KNOWLEDGE OF THE PLAINS PARTIES, NO THIRD PARTY TO ANY
INDENTURE, MORTGAGE, DEED OF TRUST, LOAN AGREEMENT OR OTHER AGREEMENT OR
INSTRUMENT TO WHICH ANY OF THE PLAINS PARTIES IS A PARTY OR BY WHICH ANY OF THEM
IS BOUND OR TO WHICH ANY OF THEIR PROPERTIES ARE SUBJECT, IS IN DEFAULT UNDER
ANY SUCH AGREEMENT, WHICH BREACH, DEFAULT OR VIOLATION WOULD, IF CONTINUED, HAVE
A MATERIAL ADVERSE EFFECT ON THE CONDITION (FINANCIAL OR OTHER), BUSINESS,
PROSPECTS, PROPERTIES, NET WORTH OR RESULTS OF OPERATIONS OF THE PARTNERSHIP,
THE SUBSIDIARIES AND THE JOINT VENTURE, TAKEN AS A WHOLE.

 

9

--------------------------------------------------------------------------------


 


(X)                                   THE ACCOUNTANTS, PRICEWATERHOUSECOOPERS
LLP, WHO HAVE CERTIFIED OR SHALL CERTIFY THE AUDITED FINANCIAL STATEMENTS
INCLUDED OR INCORPORATED BY REFERENCE IN THE OFFERING MEMORANDUM (OR ANY
AMENDMENT OR SUPPLEMENT THERETO), ARE INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS
WITH RESPECT TO THE PLAINS PARTIES AS REQUIRED BY THE ACT AND THE APPLICABLE
PUBLISHED RULES AND REGULATIONS THEREUNDER.


 


(Y)                                 AT MARCH 31, 2006, THE PARTNERSHIP WOULD
HAVE HAD, ON AN AS ADJUSTED BASIS AS INDICATED IN THE OFFERING MEMORANDUM (AND
ANY AMENDMENT OR SUPPLEMENT THERETO), A TOTAL CAPITALIZATION AS SET FORTH
THEREIN. THE FINANCIAL STATEMENTS (INCLUDING THE RELATED NOTES AND SUPPORTING
SCHEDULES) AND OTHER FINANCIAL INFORMATION INCLUDED OR INCORPORATED BY REFERENCE
IN THE OFFERING MEMORANDUM (AND ANY AMENDMENT OR SUPPLEMENT THERETO) PRESENT
FAIRLY IN ALL MATERIAL RESPECTS THE FINANCIAL POSITION, RESULTS OF OPERATIONS
AND CASH FLOWS OF THE ENTITIES PURPORTED TO BE SHOWN THEREBY, AT THE DATES AND
FOR THE PERIODS INDICATED, AND HAVE BEEN PREPARED IN CONFORMITY WITH GENERALLY
ACCEPTED ACCOUNTING PRINCIPLES APPLIED ON A CONSISTENT BASIS THROUGHOUT THE
PERIODS INDICATED, EXCEPT TO THE EXTENT DISCLOSED THEREIN. THE SUMMARY AND
SELECTED HISTORICAL FINANCIAL INFORMATION INCLUDED OR INCORPORATED BY REFERENCE
IN THE OFFERING MEMORANDUM (AND ANY AMENDMENT OR SUPPLEMENT THERETO) IS
ACCURATELY PRESENTED IN ALL MATERIAL RESPECTS AND PREPARED ON A BASIS CONSISTENT
WITH THE AUDITED AND UNAUDITED HISTORICAL CONSOLIDATED FINANCIAL STATEMENTS FROM
WHICH IT HAS BEEN DERIVED, EXCEPT AS DESCRIBED THEREIN. THE PARTNERSHIP AND THE
SUBSIDIARIES DO NOT HAVE ANY MATERIAL LIABILITIES OR OBLIGATIONS, DIRECT OR
CONTINGENT (INCLUDING ANY OFF-BALANCE SHEET OBLIGATIONS), NOT DISCLOSED IN THE
OFFERING MEMORANDUM. SINCE MARCH 28, 2003, THE PARTNERSHIP HAS COMPLIED IN ALL
MATERIAL RESPECTS WITH REGULATION G OF THE EXCHANGE ACT AND ITEM 10 OF
REGULATION S-K OF THE ACT, AS APPLICABLE, IN CONNECTION WITH THE OFFERING
MEMORANDUM AND FILINGS MADE BY THE PARTNERSHIP WITH THE COMMISSION.


 


(Z)                                   EXCEPT AS DISCLOSED IN THE OFFERING
MEMORANDUM (OR ANY AMENDMENT OR SUPPLEMENT THERETO), SUBSEQUENT TO THE
RESPECTIVE DATES AS OF WHICH SUCH INFORMATION IS GIVEN IN THE OFFERING
MEMORANDUM (AND ANY AMENDMENT OR SUPPLEMENT THERETO), (I) NONE OF THE PLAINS
PARTIES HAS INCURRED ANY LIABILITY OR OBLIGATION, INDIRECT, DIRECT OR
CONTINGENT, OR ENTERED INTO ANY TRANSACTIONS, NOT IN THE ORDINARY COURSE OF
BUSINESS, THAT, SINGLY OR IN THE AGGREGATE, IS MATERIAL TO THE PLAINS PARTIES,
TAKEN AS A WHOLE, (II) THERE HAS NOT BEEN ANY MATERIAL CHANGE IN THE
CAPITALIZATION, OR MATERIAL INCREASE IN THE SHORT-TERM DEBT OR LONG-TERM DEBT,
OF THE PLAINS PARTIES AND (III) THERE HAS NOT BEEN ANY MATERIAL ADVERSE CHANGE,
OR ANY DEVELOPMENT INVOLVING OR WHICH MAY REASONABLY BE EXPECTED TO INVOLVE,
SINGLY OR IN THE AGGREGATE, A PROSPECTIVE MATERIAL ADVERSE CHANGE IN THE
CONDITION (FINANCIAL OR OTHER), BUSINESS, PROSPECTS, PROPERTIES, NET WORTH OR
RESULTS OF OPERATIONS OF THE PLAINS PARTIES, TAKEN AS A WHOLE.


 


(AA)                            THE PLAINS PARTIES HAVE GOOD AND INDEFEASIBLE
TITLE TO ALL REAL PROPERTY AND GOOD TITLE TO ALL PERSONAL PROPERTY DESCRIBED IN
THE OFFERING MEMORANDUM AS BEING OWNED BY THEM, FREE AND CLEAR OF ALL LIENS,
CLAIMS, SECURITY INTERESTS OR OTHER ENCUMBRANCES EXCEPT (I) AS PROVIDED IN THE
RESTATED CREDIT FACILITY (UNCOMMITTED SENIOR SECURED DISCRETIONARY CONTANGO
FACILITY) DATED NOVEMBER 19, 2004 (AS AMENDED, THE “CONTANGO CREDIT AGREEMENT”)
AMONG PLAINS MARKETING, BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT
THEREUNDER AND THE LENDERS FROM TIME TO TIME PARTY THERETO, DESCRIBED

 

10

--------------------------------------------------------------------------------


 


IN THE OFFERING MEMORANDUM AND (II) SUCH AS DO NOT MATERIALLY INTERFERE WITH THE
USE OF SUCH PROPERTIES TAKEN AS A WHOLE AS DESCRIBED IN THE OFFERING MEMORANDUM;
AND ALL REAL PROPERTY AND BUILDINGS HELD UNDER LEASE BY ANY OF THE PLAINS
PARTIES ARE HELD UNDER VALID AND SUBSISTING AND ENFORCEABLE LEASES WITH SUCH
EXCEPTIONS AS DO NOT MATERIALLY INTERFERE WITH THE USE OF SUCH PROPERTIES TAKEN
AS A WHOLE AS DESCRIBED IN THE OFFERING MEMORANDUM.


 


(BB)                          EACH OF THE PLAINS PARTIES HAS SUCH PERMITS,
CONSENTS, LICENSES, FRANCHISES, CERTIFICATES AND AUTHORIZATIONS OF GOVERNMENTAL
OR REGULATORY AUTHORITIES (“PERMITS”) AS ARE NECESSARY TO OWN ITS PROPERTIES AND
TO CONDUCT ITS BUSINESS IN THE MANNER DESCRIBED IN THE OFFERING MEMORANDUM,
SUBJECT TO SUCH QUALIFICATIONS AS MAY BE SET FORTH IN THE OFFERING MEMORANDUM
AND EXCEPT FOR SUCH PERMITS THE FAILURE OF WHICH TO HAVE OBTAINED WOULD NOT
HAVE, INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT UPON THE
ABILITY OF THE PARTNERSHIP, THE SUBSIDIARIES AND THE JOINT VENTURE CONSIDERED AS
A WHOLE TO CONDUCT THEIR BUSINESSES IN ALL MATERIAL RESPECTS AS CURRENTLY
CONDUCTED AND AS CONTEMPLATED BY THE OFFERING MEMORANDUM TO BE CONDUCTED; EACH
OF THE PLAINS PARTIES HAS FULFILLED AND PERFORMED ALL OF ITS MATERIAL
OBLIGATIONS WITH RESPECT TO SUCH PERMITS AND NO EVENT HAS OCCURRED WHICH ALLOWS,
OR AFTER NOTICE OR LAPSE OF TIME WOULD ALLOW, REVOCATION OR TERMINATION THEREOF
OR RESULTS IN ANY IMPAIRMENT OF THE RIGHTS OF THE HOLDER OF ANY SUCH PERMIT,
EXCEPT FOR SUCH FAILURES TO PERFORM, REVOCATIONS, TERMINATIONS AND IMPAIRMENTS
THAT WOULD NOT HAVE A MATERIAL ADVERSE EFFECT UPON THE ABILITY OF THE
PARTNERSHIP, THE SUBSIDIARIES AND THE JOINT VENTURE CONSIDERED AS A WHOLE TO
CONDUCT THEIR BUSINESSES IN ALL MATERIAL RESPECTS AS CURRENTLY CONDUCTED AND AS
CONTEMPLATED BY THE OFFERING MEMORANDUM TO BE CONDUCTED, SUBJECT IN EACH CASE TO
SUCH QUALIFICATION AS MAY BE SET FORTH IN THE OFFERING MEMORANDUM; AND, EXCEPT
AS DESCRIBED IN THE OFFERING MEMORANDUM, NONE OF SUCH PERMITS CONTAINS ANY
RESTRICTION THAT IS MATERIALLY BURDENSOME TO THE PLAINS PARTIES CONSIDERED AS A
WHOLE.


 


(CC)                            EACH OF THE PLAINS PARTIES HAS SUCH CONSENTS,
EASEMENTS, RIGHTS-OF-WAY OR LICENSES FROM ANY PERSON (“RIGHTS-OF-WAY”) AS ARE
NECESSARY TO CONDUCT ITS BUSINESS IN THE MANNER DESCRIBED IN THE OFFERING
MEMORANDUM, SUBJECT TO SUCH QUALIFICATIONS AS MAY BE SET FORTH IN THE OFFERING
MEMORANDUM AND EXCEPT FOR SUCH RIGHTS-OF-WAY THE FAILURE OF WHICH TO HAVE
OBTAINED WOULD NOT HAVE, INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE
EFFECT UPON THE ABILITY OF THE PARTNERSHIP, THE SUBSIDIARIES AND THE JOINT
VENTURE CONSIDERED AS A WHOLE TO CONDUCT THEIR BUSINESSES IN ALL MATERIAL
RESPECTS AS CURRENTLY CONDUCTED AND AS CONTEMPLATED BY THE OFFERING MEMORANDUM
TO BE CONDUCTED; EACH OF THE PLAINS PARTIES HAS FULFILLED AND PERFORMED ALL ITS
MATERIAL OBLIGATIONS WITH RESPECT TO SUCH RIGHTS-OF-WAY AND NO EVENT HAS
OCCURRED WHICH ALLOWS, OR AFTER NOTICE OR LAPSE OF TIME WOULD ALLOW, REVOCATION
OR TERMINATION THEREOF OR WOULD RESULT IN ANY IMPAIRMENT OF THE RIGHTS OF THE
HOLDER OF ANY SUCH RIGHTS-OF-WAY, EXCEPT FOR SUCH FAILURES TO PERFORM,
REVOCATIONS, TERMINATIONS AND IMPAIRMENTS THAT WILL NOT HAVE A MATERIAL ADVERSE
EFFECT UPON THE ABILITY OF THE PARTNERSHIP, THE SUBSIDIARIES AND THE JOINT
VENTURE CONSIDERED AS A WHOLE TO CONDUCT THEIR BUSINESSES IN ALL MATERIAL
RESPECTS AS CURRENTLY CONDUCTED AND AS CONTEMPLATED BY THE OFFERING MEMORANDUM
TO BE CONDUCTED, SUBJECT IN EACH CASE TO SUCH QUALIFICATION AS MAY BE SET FORTH
IN THE FINAL OFFERING MEMORANDUM; AND, EXCEPT AS DESCRIBED IN THE OFFERING
MEMORANDUM, NONE OF SUCH RIGHTS-OF-WAY CONTAINS ANY RESTRICTION THAT IS
MATERIALLY BURDENSOME TO THE PLAINS PARTIES CONSIDERED AS A WHOLE.

 

11

--------------------------------------------------------------------------------


 


(DD)                          NONE OF THE PLAINS PARTIES IS NOW, AND AFTER SALE
OF THE SECURITIES TO BE SOLD BY THE ISSUERS HEREUNDER AND APPLICATION OF THE NET
PROCEEDS FROM SUCH SALE AS DESCRIBED IN THE OFFERING MEMORANDUM UNDER THE
CAPTION “USE OF PROCEEDS,” NONE OF THE PLAINS PARTIES WILL BE, (I) AN
“INVESTMENT COMPANY” OR A COMPANY “CONTROLLED BY” AN “INVESTMENT COMPANY” WITHIN
THE MEANING OF THE INVESTMENT COMPANY ACT, (II) A “PUBLIC UTILITY COMPANY,”
“HOLDING COMPANY” OR A “SUBSIDIARY COMPANY” OF A “HOLDING COMPANY” OR AN
“AFFILIATE” THEREOF, UNDER THE PUBLIC UTILITY HOLDING COMPANY ACT OF 1935, AS
AMENDED, (III) A “GAS UTILITY,” WITHIN THE MEANING OF TEX. UTIL. CODE § 121.001
OR (IV) A “PUBLIC UTILITY” OR “UTILITY” WITHIN THE MEANING OF THE PUBLIC UTILITY
REGULATORY ACT OF TEXAS OR UNDER SIMILAR LAWS OF ANY STATE IN WHICH ANY SUCH
PLAINS PARTY DOES BUSINESS.


 


(EE)                            NONE OF THE PLAINS PARTIES HAS SUSTAINED SINCE
THE DATE OF THE LATEST AUDITED FINANCIAL STATEMENTS INCLUDED IN THE OFFERING
MEMORANDUM ANY MATERIAL LOSS OR INTERFERENCE WITH ITS BUSINESS FROM FIRE,
EXPLOSION, FLOOD OR OTHER CALAMITY WHETHER OR NOT COVERED BY INSURANCE, OR FROM
ANY LABOR DISPUTE OR COURT OR GOVERNMENTAL ACTION, INVESTIGATION, ORDER OR
DECREE, OTHERWISE THAN AS SET FORTH OR CONTEMPLATED IN THE OFFERING MEMORANDUM.


 


(FF)                                EXCEPT AS DESCRIBED IN THE OFFERING
MEMORANDUM, NONE OF THE PLAINS PARTIES HAS VIOLATED ANY ENVIRONMENTAL, SAFETY,
HEALTH OR SIMILAR LAW OR REGULATION APPLICABLE TO ITS BUSINESS RELATING TO THE
PROTECTION OF HUMAN HEALTH AND SAFETY, THE ENVIRONMENT OR HAZARDOUS OR TOXIC
SUBSTANCES OR WASTES, POLLUTANTS OR CONTAMINANTS (“ENVIRONMENTAL LAWS”), OR
LACKS ANY PERMITS, LICENSES OR OTHER APPROVALS REQUIRED OF THEM UNDER APPLICABLE
ENVIRONMENTAL LAWS TO OWN, LEASE OR OPERATE THEIR PROPERTIES AND CONDUCT THEIR
BUSINESS AS DESCRIBED IN THE OFFERING MEMORANDUM OR IS VIOLATING ANY TERMS AND
CONDITIONS OF ANY SUCH PERMIT, LICENSE OR APPROVAL, WHICH IN EACH CASE WOULD
HAVE A MATERIAL ADVERSE EFFECT ON THE CONDITION (FINANCIAL OR OTHER), BUSINESS,
PROSPECTS, PROPERTIES, NET WORTH OR RESULTS OF OPERATIONS OF THE PARTNERSHIP,
THE SUBSIDIARIES AND THE JOINT VENTURE, TAKEN AS A WHOLE.


 


(GG)                          NO LABOR DISPUTE BY THE EMPLOYEES OF ANY OF THE
PLAINS PARTIES EXISTS OR, TO THE KNOWLEDGE OF THE PLAINS PARTIES, IS IMMINENT,
WHICH MIGHT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON THE
CONDITION (FINANCIAL OR OTHER), BUSINESS, PROSPECTS, PROPERTIES, NET WORTH OR
RESULTS OF OPERATIONS OF THE PARTNERSHIP, THE SUBSIDIARIES AND THE JOINT
VENTURE, TAKEN AS A WHOLE.


 


(HH)                          THE PLAINS PARTIES MAINTAIN INSURANCE COVERING
THEIR PROPERTIES, OPERATIONS, PERSONNEL AND BUSINESSES AGAINST SUCH LOSSES AND
RISKS AS ARE REASONABLY ADEQUATE TO PROTECT THEM AND THEIR BUSINESSES IN A
MANNER CONSISTENT WITH OTHER BUSINESSES SIMILARLY SITUATED. NONE OF THE PLAINS
PARTIES HAS RECEIVED NOTICE FROM ANY INSURER OR AGENT OF SUCH INSURER THAT
SUBSTANTIAL CAPITAL IMPROVEMENTS OR OTHER EXPENDITURES WILL HAVE TO BE MADE IN
ORDER TO CONTINUE SUCH INSURANCE, AND ALL SUCH INSURANCE IS OUTSTANDING AND DULY
IN FORCE ON THE DATE HEREOF AND WILL BE OUTSTANDING AND DULY IN FORCE ON THE
CLOSING DATE.


 


(II)                                  EXCEPT AS DESCRIBED IN THE OFFERING
MEMORANDUM, THERE IS (I) NO ACTION, SUIT OR PROCEEDING BEFORE OR BY ANY COURT,
ARBITRATOR OR GOVERNMENTAL AGENCY, BODY OR

 

12

--------------------------------------------------------------------------------


 


OFFICIAL, DOMESTIC OR FOREIGN, NOW PENDING OR, TO THE KNOWLEDGE OF THE PLAINS
PARTIES, THREATENED, TO WHICH ANY OF THE PLAINS PARTIES, OR ANY OF THEIR
RESPECTIVE SUBSIDIARIES, IS OR MAY BE A PARTY OR TO WHICH THE BUSINESS OR
PROPERTY OF ANY OF THE PLAINS PARTIES, OR ANY OF THEIR RESPECTIVE SUBSIDIARIES,
IS OR MAY BE SUBJECT, (II) NO STATUTE, RULE, REGULATION OR ORDER THAT HAS BEEN
ENACTED, ADOPTED OR ISSUED BY ANY GOVERNMENTAL AGENCY OR, TO THE KNOWLEDGE OF
THE PLAINS PARTIES, THAT HAS BEEN PROPOSED BY ANY GOVERNMENTAL BODY AND (III) NO
INJUNCTION, RESTRAINING ORDER OR ORDER OF ANY NATURE ISSUED BY A FEDERAL OR
STATE COURT OR FOREIGN COURT OF COMPETENT JURISDICTION TO WHICH ANY OF THE
PLAINS PARTIES, OR ANY OF THEIR RESPECTIVE SUBSIDIARIES, IS OR MAY BE SUBJECT,
THAT, IN THE CASE OF CLAUSES (I), (II) AND (III) ABOVE, IS REASONABLY EXPECTED
TO (A) SINGLY OR IN THE AGGREGATE HAVE A MATERIAL ADVERSE EFFECT ON THE
CONDITION (FINANCIAL OR OTHER), BUSINESS, PROSPECTS, PROPERTIES, NET WORTH OR
RESULTS OF OPERATIONS OF THE PARTNERSHIP, THE SUBSIDIARIES AND THE JOINT
VENTURE, TAKEN AS A WHOLE, (B) PREVENT OR RESULT IN THE SUSPENSION OF THE
OFFERING AND ISSUANCE OF THE SECURITIES OR PREVENT THE ISSUANCE OF THE EXCHANGE
SECURITIES OR (C) CHALLENGE THE VALIDITY OF THIS AGREEMENT, THE INDENTURE, THE
SECURITIES, THE EXCHANGE SECURITIES OR THE REGISTRATION RIGHTS AGREEMENT.


 


(JJ)                                  NO SUBSIDIARY IS CURRENTLY PROHIBITED,
DIRECTLY OR INDIRECTLY, FROM PAYING ANY DIVIDENDS TO THE PARTNERSHIP, FROM
MAKING ANY OTHER DISTRIBUTION ON SUCH SUBSIDIARY’S CAPITAL STOCK OR PARTNERSHIP
OR LIMITED LIABILITY COMPANY INTERESTS, FROM REPAYING TO THE PARTNERSHIP ANY
LOANS OR ADVANCES TO SUCH SUBSIDIARY FROM THE PARTNERSHIP OR FROM TRANSFERRING
ANY OF SUCH SUBSIDIARY’S PROPERTY OR ASSETS TO THE PARTNERSHIP OR ANY OTHER
SUBSIDIARY OF THE PARTNERSHIP, EXCEPT AS DESCRIBED IN OR CONTEMPLATED BY THE
OFFERING MEMORANDUM (EXCLUSIVE OF ANY AMENDMENT OR SUPPLEMENT THERETO).


 


(KK)                            THE PARTNERSHIP, EACH OF THE SUBSIDIARIES AND
THE JOINT VENTURE MAINTAINS A SYSTEM OF INTERNAL ACCOUNTING CONTROLS SUFFICIENT
TO PROVIDE REASONABLE ASSURANCE THAT (I) TRANSACTIONS ARE EXECUTED IN ACCORDANCE
WITH MANAGEMENT’S GENERAL OR SPECIFIC AUTHORIZATION; (II) TRANSACTIONS ARE
RECORDED AS NECESSARY TO PERMIT PREPARATION OF FINANCIAL STATEMENTS IN
CONFORMITY WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES AND TO MAINTAIN
ACCOUNTABILITY FOR ASSETS; (III) ACCESS TO ASSETS IS PERMITTED ONLY IN
ACCORDANCE WITH MANAGEMENT’S GENERAL OR SPECIFIC AUTHORIZATION; AND (IV) THE
RECORDED ACCOUNTABILITY FOR ASSETS IS COMPARED WITH EXISTING ASSETS AT
REASONABLE INTERVALS AND APPROPRIATE ACTION IS TAKEN WITH RESPECT TO ANY
DIFFERENCES.


 


(LL)                                  THE PARTNERSHIP AND, TO THE KNOWLEDGE OF
THE PLAINS PARTIES, THE DIRECTORS AND OFFICERS OF GP LLC IN THEIR CAPACITIES AS
SUCH, ARE IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH ALL APPLICABLE AND
EFFECTIVE PROVISIONS OF THE SARBANES-OXLEY ACT OF 2002 AND THE RULES AND
REGULATIONS PROMULGATED THEREUNDER.


 

Any certificate signed by any officer of the Plains Parties and delivered to the
Initial Purchasers or counsel for the Initial Purchasers in connection with the
offering of the Securities shall be deemed a representation and warranty by the
Plains Parties, as to matters covered thereby, to the Initial Purchasers.

 


2.                                       PURCHASE AND SALE. SUBJECT TO THE TERMS
AND CONDITIONS AND IN RELIANCE UPON THE REPRESENTATIONS AND WARRANTIES HEREIN
SET FORTH, THE ISSUERS AGREE TO SELL TO EACH INITIAL

 

13

--------------------------------------------------------------------------------


 


PURCHASER, AND EACH INITIAL PURCHASER SEVERALLY AGREES TO PURCHASE FROM THE
ISSUERS, AT A PURCHASE PRICE OF 98.944% OF THE PRINCIPAL AMOUNT THEREOF, THE
SECURITIES.


 


3.                                       DELIVERY AND PAYMENT. DELIVERY OF AND
PAYMENT FOR THE SECURITIES SHALL BE MADE AT 10:00 A.M., NEW YORK CITY TIME, ON
MAY 12, 2006, OR AT SUCH TIME ON SUCH LATER DATE (NOT LATER THAN MAY 19, 2006,)
AS THE INITIAL PURCHASERS SHALL DESIGNATE, WHICH DATE AND TIME MAY BE POSTPONED
BY AGREEMENT BETWEEN THE INITIAL PURCHASERS AND THE ISSUERS (SUCH DATE AND TIME
OF DELIVERY AND PAYMENT FOR THE SECURITIES BEING HEREIN CALLED THE “CLOSING
DATE”). DELIVERY OF THE SECURITIES SHALL BE MADE TO THE INITIAL PURCHASERS
AGAINST PAYMENT BY THE INITIAL PURCHASERS OF THE PURCHASE PRICE THEREOF TO OR
UPON THE ORDER OF THE ISSUERS BY WIRE TRANSFER PAYABLE IN SAME-DAY FUNDS TO THE
ACCOUNT SPECIFIED BY THE ISSUERS. DELIVERY OF THE SECURITIES SHALL BE MADE
THROUGH THE FACILITIES OF THE DEPOSITORY TRUST COMPANY UNLESS THE INITIAL
PURCHASERS SHALL OTHERWISE INSTRUCT.


 


4.                                       OFFERING BY INITIAL PURCHASERS. EACH
INITIAL PURCHASER REPRESENTS AND WARRANTS TO AND AGREES WITH THE ISSUERS THAT:


 


(A)                                  IT HAS NOT OFFERED OR SOLD, AND WILL NOT
OFFER OR SELL, ANY SECURITIES EXCEPT (I) TO THOSE IT REASONABLY BELIEVES TO BE
QUALIFIED INSTITUTIONAL BUYERS (AS DEFINED IN RULE 144A UNDER THE ACT) AND THAT,
IN CONNECTION WITH EACH SUCH SALE, IT HAS TAKEN OR WILL TAKE REASONABLE STEPS TO
ENSURE THAT THE PURCHASER OF SUCH SECURITIES IS AWARE THAT SUCH SALE IS BEING
MADE IN RELIANCE ON RULE 144A OR (II) IN ACCORDANCE WITH THE RESTRICTIONS SET
FORTH IN EXHIBIT B HERETO.


 


(B)                                 NEITHER IT NOR ANY PERSON ACTING ON ITS
BEHALF HAS MADE OR WILL MAKE OFFERS OR SALES OF THE SECURITIES IN THE UNITED
STATES BY MEANS OF ANY FORM OF GENERAL SOLICITATION OR GENERAL ADVERTISING
(WITHIN THE MEANING OF REGULATION D) IN THE UNITED STATES.


 


5.                                       AGREEMENTS. EACH OF THE PLAINS PARTIES,
JOINTLY AND SEVERALLY, ACKNOWLEDGES AND AGREES WITH THE INITIAL PURCHASERS THAT:


 


(A)                                  THE ISSUERS WILL FURNISH TO THE INITIAL
PURCHASERS AND TO COUNSEL FOR THE INITIAL PURCHASERS, WITHOUT CHARGE, DURING THE
PERIOD REFERRED TO IN PARAGRAPH (C) BELOW, AS MANY COPIES OF THE OFFERING
MEMORANDUM AND ANY AMENDMENTS AND SUPPLEMENTS THERETO AS THEY MAY REASONABLY
REQUEST.


 


(B)                                 THE ISSUERS WILL NOT AMEND OR SUPPLEMENT THE
OFFERING MEMORANDUM, OTHER THAN BY FILING DOCUMENTS UNDER THE EXCHANGE ACT THAT
ARE INCORPORATED BY REFERENCE THEREIN, WITHOUT THE PRIOR WRITTEN CONSENT OF THE
INITIAL PURCHASERS; PROVIDED, HOWEVER, THAT, PRIOR TO THE COMPLETION OF THE
DISTRIBUTION OF THE SECURITIES BY THE INITIAL PURCHASERS (AS DETERMINED BY THE
INITIAL PURCHASERS), THE ISSUERS WILL NOT FILE ANY DOCUMENT UNDER THE EXCHANGE
ACT THAT IS INCORPORATED BY REFERENCE IN THE OFFERING MEMORANDUM UNLESS
(I) PRIOR TO SUCH PROPOSED FILING, THE ISSUERS HAVE FURNISHED THE INITIAL
PURCHASERS WITH A COPY OF SUCH DOCUMENT FOR THEIR REVIEW AND THE INITIAL
PURCHASERS HAVE NOT REASONABLY OBJECTED TO THE FILING OF SUCH DOCUMENT OR (II)
THE INITIAL PURCHASERS HAVE REASONABLY OBJECTED AND THE ISSUERS HAVE RECEIVED
ADVICE OF COUNSEL THAT SUCH FILING IS NECESSARY AND APPROPRIATE. THE ISSUERS
WILL PROMPTLY ADVISE THE INITIAL PURCHASERS WHEN ANY DOCUMENT

 

14

--------------------------------------------------------------------------------


 


FILED UNDER THE EXCHANGE ACT THAT IS INCORPORATED BY REFERENCE IN THE OFFERING
MEMORANDUM SHALL HAVE BEEN FILED WITH THE COMMISSION.


 


(C)                                  IF AT ANY TIME PRIOR TO THE COMPLETION OF
THE DISTRIBUTION OF THE SECURITIES BY THE INITIAL PURCHASERS (AS DETERMINED BY
THE INITIAL PURCHASERS), ANY EVENT OCCURS AS A RESULT OF WHICH THE OFFERING
MEMORANDUM, AS THEN AMENDED OR SUPPLEMENTED, WOULD INCLUDE ANY UNTRUE STATEMENT
OF A MATERIAL FACT OR OMIT TO STATE ANY MATERIAL FACT NECESSARY TO MAKE THE
STATEMENTS THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE
MADE, NOT MISLEADING, OR IF IT SHOULD BE NECESSARY TO AMEND OR SUPPLEMENT THE
OFFERING MEMORANDUM TO COMPLY WITH APPLICABLE LAW, THE ISSUERS PROMPTLY (I) WILL
NOTIFY THE INITIAL PURCHASERS OF ANY SUCH EVENT; (II) SUBJECT TO THE
REQUIREMENTS OF PARAGRAPH (B) OF THIS SECTION 5, WILL PREPARE AN AMENDMENT OR
SUPPLEMENT THAT WILL CORRECT SUCH STATEMENT OR OMISSION OR EFFECT SUCH
COMPLIANCE; AND (III) WILL SUPPLY ANY SUPPLEMENTED OR AMENDED OFFERING
MEMORANDUM TO THE INITIAL PURCHASERS AND COUNSEL FOR THE INITIAL PURCHASERS
WITHOUT CHARGE IN SUCH QUANTITIES AS THEY MAY REASONABLY REQUEST.


 


(D)                                 THE ISSUERS WILL ARRANGE, IF NECESSARY, FOR
THE QUALIFICATION OF THE SECURITIES FOR SALE BY THE INITIAL PURCHASERS UNDER THE
LAWS OF SUCH JURISDICTIONS AS THE INITIAL PURCHASERS MAY REASONABLY DESIGNATE
AND WILL MAINTAIN SUCH QUALIFICATIONS IN EFFECT SO LONG AS REASONABLY REQUIRED
FOR THE SALE OF THE SECURITIES; PROVIDED THAT IN NO EVENT SHALL EITHER ISSUER BE
OBLIGATED TO QUALIFY TO DO BUSINESS IN ANY JURISDICTION WHERE IT IS NOT NOW SO
QUALIFIED OR TO TAKE ANY ACTION THAT WOULD SUBJECT IT TO SERVICE OF PROCESS IN
SUITS, OTHER THAN THOSE ARISING OUT OF THE OFFERING OR SALE OF THE SECURITIES,
IN ANY JURISDICTION WHERE IT IS NOT NOW SO SUBJECT. THE ISSUERS WILL PROMPTLY
ADVISE THE INITIAL PURCHASERS OF THE RECEIPT BY THE ISSUERS OF ANY NOTIFICATION
WITH RESPECT TO THE SUSPENSION OF THE QUALIFICATION OF THE SECURITIES FOR SALE
IN ANY JURISDICTION OR THE INITIATION OR THREATENING OF ANY PROCEEDING FOR SUCH
PURPOSE.


 


(E)                                  DURING THE PERIOD OF TWO YEARS AFTER THE
CLOSING DATE, NONE OF THE PLAINS PARTIES WILL RESELL ANY SECURITIES THAT HAVE
BEEN ACQUIRED BY ANY OF THEM.


 


(F)                                    NONE OF THE PLAINS PARTIES, NOR ANY
PERSON ACTING ON BEHALF OF ANY OF THE PLAINS PARTIES (OTHER THAN THE INITIAL
PURCHASERS, AS TO WHOM THE PLAINS PARTIES MAKE NO REPRESENTATION), WILL,
DIRECTLY OR INDIRECTLY, MAKE OFFERS OR SALES OF ANY SECURITY, OR SOLICIT OFFERS
TO BUY ANY SECURITY, THAT IS OR WILL BE INTEGRATED WITH THE SALE OF THE
SECURITIES IN A MANNER THAT WOULD REQUIRE THE REGISTRATION OF THE SECURITIES
UNDER THE ACT.


 


(G)                                 NONE OF THE PLAINS PARTIES, NOR ANY PERSON
ACTING ON BEHALF OF ANY OF THE PLAINS PARTIES (OTHER THAN THE INITIAL
PURCHASERS, AS TO WHOM THE PLAINS PARTIES MAKE NO REPRESENTATION), WILL ENGAGE
IN ANY FORM OF GENERAL SOLICITATION OR GENERAL ADVERTISING (WITHIN THE MEANING
OF REGULATION D) IN CONNECTION WITH ANY OFFER OR SALE OF THE SECURITIES IN THE
UNITED STATES.


 


(H)                                 SO LONG AS ANY OF THE SECURITIES ARE
“RESTRICTED SECURITIES” WITHIN THE MEANING OF RULE 144(A)(3) UNDER THE ACT, THE
ISSUERS WILL, DURING ANY PERIOD IN WHICH THEY ARE NOT SUBJECT TO AND IN
COMPLIANCE WITH SECTION 13 OR 15(D) OF THE EXCHANGE ACT OR THEY ARE NOT EXEMPT
FROM SUCH REPORTING REQUIREMENTS PURSUANT TO AND IN COMPLIANCE WITH

 

15

--------------------------------------------------------------------------------


 


RULE 12G3-2(B) UNDER THE EXCHANGE ACT, PROVIDE TO EACH HOLDER OF SUCH RESTRICTED
SECURITIES AND TO EACH PROSPECTIVE PURCHASER (AS DESIGNATED BY SUCH HOLDER) OF
SUCH RESTRICTED SECURITIES, UPON THE REQUEST OF SUCH HOLDER OR PROSPECTIVE
PURCHASER, ANY INFORMATION REQUIRED TO BE PROVIDED BY RULE 144A(D)(4) UNDER THE
ACT. THIS COVENANT IS INTENDED TO BE FOR THE BENEFIT OF THE HOLDERS, AND THE
PROSPECTIVE PURCHASERS DESIGNATED BY SUCH HOLDERS, FROM TIME TO TIME OF SUCH
RESTRICTED SECURITIES. THE INFORMATION PROVIDED BY THE ISSUERS PURSUANT TO THIS
SECTION 5(H) WILL NOT, AT THE DATE THEREOF, CONTAIN ANY UNTRUE STATEMENT OF A
MATERIAL FACT OR OMIT TO STATE ANY MATERIAL FACT NECESSARY TO MAKE THE
STATEMENTS THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE
MADE, NOT MISLEADING.


 


(I)                                     NONE OF THE PLAINS PARTIES, NOR ANY
PERSON ACTING ON BEHALF OF ANY OF THE PLAINS PARTIES (OTHER THAN THE INITIAL
PURCHASERS, AS TO WHOM THE PLAINS PARTIES MAKE NO REPRESENTATION), WILL ENGAGE
IN ANY DIRECTED SELLING EFFORTS WITH RESPECT TO THE SECURITIES, AND EACH OF THEM
WILL COMPLY WITH THE OFFERING RESTRICTIONS REQUIREMENT OF REGULATION S. TERMS
USED IN THIS PARAGRAPH HAVE THE MEANINGS GIVEN TO THEM BY REGULATION S.


 


(J)                                     THE ISSUERS WILL COOPERATE WITH AND
ASSIST THE INITIAL PURCHASERS TO PERMIT THE SECURITIES TO BE ELIGIBLE FOR
CLEARANCE AND SETTLEMENT THROUGH THE DEPOSITORY TRUST COMPANY.


 


(K)                                  THE PLAINS PARTIES WILL NOT, FOR A PERIOD
60 DAYS FOLLOWING THE EXECUTION TIME, WITHOUT THE PRIOR WRITTEN CONSENT OF THE
INITIAL PURCHASERS, OFFER, SELL OR CONTRACT TO SELL, PLEDGE OR OTHERWISE DISPOSE
OF (OR ENTER INTO ANY TRANSACTION WHICH IS DESIGNED TO, OR MIGHT REASONABLY BE
EXPECTED TO, RESULT IN THE DISPOSITION (WHETHER BY ACTUAL DISPOSITION OR
EFFECTIVE ECONOMIC DISPOSITION DUE TO CASH SETTLEMENT OR OTHERWISE) BY ANY OF
THE PLAINS PARTIES OR ANY PERSON IN PRIVITY WITH THE PLAINS PARTIES), DIRECTLY
OR INDIRECTLY, OR ANNOUNCE THE OFFERING OF, ANY U.S. DOLLAR-DENOMINATED DEBT
SECURITIES REGISTERED UNDER THE ACT OR ELIGIBLE FOR TRADING PURSUANT TO RULE
144A ISSUED OR GUARANTEED BY THE PLAINS PARTIES (OTHER THAN THE SECURITIES),
EXCEPT THE ISSUANCE OF THE EXCHANGE SECURITIES OR BORROWINGS UNDER THE AMENDED
AND RESTATED CREDIT AGREEMENT [US/CANADA FACILITIES] DATED NOVEMBER 4, 2005 (AS
AMENDED, THE “REVOLVING AGREEMENT”) AMONG THE PARTNERSHIP, PMC NS, PMC LP, AS
BORROWERS THEREUNDER, BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT THEREUNDER,
BANK OF AMERICA, N.A., ACTING THROUGH ITS CANADA BRANCH, AS CANADIAN
ADMINISTRATIVE AGENT THEREUNDER, AND VARIOUS OTHER AGENTS THEREUNDER AND LENDERS
FROM TIME TO TIME PARTY THERETO, AND/OR THE CONTANGO CREDIT AGREEMENT.


 


(L)                                     NONE OF THE PLAINS PARTIES, NOR ANY
PERSON ACTING ON ITS OR THEIR BEHALF, WILL TAKE, DIRECTLY OR INDIRECTLY, ANY
ACTION DESIGNED TO OR WHICH HAS CONSTITUTED OR WHICH MIGHT REASONABLY BE
EXPECTED TO CAUSE OR RESULT, UNDER THE EXCHANGE ACT OR OTHERWISE, IN
STABILIZATION OR MANIPULATION OF THE PRICE OF ANY SECURITY OF THE ISSUERS TO
FACILITATE THE SALE OR RESALE OF THE SECURITIES.


 


(M)                               THE ISSUERS AGREE TO PAY THE COSTS AND
EXPENSES RELATING TO THE FOLLOWING MATTERS:  (I) THE ISSUANCE OF THE SECURITIES
AND THE FEES OF THE TRUSTEE; (II) THE PREPARATION, PRINTING OR REPRODUCTION OF
THE OFFERING MEMORANDUM AND EACH AMENDMENT OR SUPPLEMENT THERETO; (III) THE
PRINTING (OR REPRODUCTION) AND DELIVERY (INCLUDING POSTAGE,

 

16

--------------------------------------------------------------------------------


 


AIR FREIGHT CHARGES AND CHARGES FOR COUNTING AND PACKAGING) OF SUCH COPIES OF
THE FINAL OFFERING MEMORANDUM, AND ALL AMENDMENTS OR SUPPLEMENTS THERETO, AS MAY
BE REASONABLY REQUESTED FOR USE IN CONNECTION WITH THE OFFERING AND SALE OF THE
SECURITIES; (IV) THE PREPARATION, PRINTING, AUTHENTICATION, ISSUANCE AND
DELIVERY OF CERTIFICATES FOR THE SECURITIES, INCLUDING ANY STAMP OR TRANSFER
TAXES IN CONNECTION WITH THE ORIGINAL ISSUANCE AND SALE OF THE SECURITIES; (V)
THE PRINTING (OR REPRODUCTION) AND DELIVERY OF THIS AGREEMENT, ANY BLUE SKY
MEMORANDUM AND ALL OTHER AGREEMENTS OR DOCUMENTS PRINTED (OR REPRODUCED) AND
DELIVERED IN CONNECTION WITH THE OFFERING OF THE SECURITIES (INCLUDING, WITHOUT
LIMITATION, THE INDENTURE AND THE REGISTRATION RIGHTS AGREEMENT); (VI) ANY
REGISTRATION OR QUALIFICATION OF THE SECURITIES FOR OFFER AND SALE UNDER THE
SECURITIES OR BLUE SKY LAWS OF THE SEVERAL STATES AS PROVIDED IN SECTION 5(D)
HEREOF (INCLUDING FILING FEES AND THE REASONABLE FEES AND EXPENSES OF COUNSEL
FOR THE INITIAL PURCHASERS RELATING TO SUCH REGISTRATION AND QUALIFICATION);
(VII) IF REQUIRED, ADMITTING THE SECURITIES FOR TRADING IN THE PORTAL MARKET;
(VIII) THE TRANSPORTATION AND OTHER EXPENSES INCURRED BY OR ON BEHALF OF THE
ISSUERS’ REPRESENTATIVES IN CONNECTION WITH PRESENTATIONS TO PROSPECTIVE
PURCHASERS OF THE SECURITIES; (IX) THE FEES AND EXPENSES OF THE ISSUERS’
ACCOUNTANTS AND THE FEES AND EXPENSES OF COUNSEL (INCLUDING LOCAL AND SPECIAL
COUNSEL) FOR THE ISSUERS; AND (X) ALL OTHER COSTS AND EXPENSES INCIDENT TO THE
PERFORMANCE BY THE ISSUERS OF THEIR OBLIGATIONS HEREUNDER.


 


(N)                                 WITHOUT THE PRIOR WRITTEN CONSENT OF THE
INITIAL PURCHASERS, THE PLAINS PARTIES HAVE NOT GIVEN AND WILL NOT GIVE TO ANY
PROSPECTIVE PURCHASER OF THE SECURITIES ANY WRITTEN INFORMATION RELATING TO THE
OFFER AND SALE OF THE SECURITIES, OTHER THAN THE OFFERING MEMORANDUM.


 


6.                                       CONDITIONS TO THE OBLIGATIONS OF THE
INITIAL PURCHASERS. THE OBLIGATIONS OF THE INITIAL PURCHASERS TO PURCHASE THE
SECURITIES SHALL BE SUBJECT TO THE ACCURACY OF THE REPRESENTATIONS AND
WARRANTIES ON THE PART OF THE PLAINS PARTIES CONTAINED HEREIN AT THE EXECUTION
TIME AND THE CLOSING DATE, TO THE ACCURACY OF THE STATEMENTS OF THE PLAINS
PARTIES MADE IN ANY CERTIFICATES PURSUANT TO THE PROVISIONS HEREOF, TO THE
PERFORMANCE BY THE PLAINS PARTIES OF THEIR OBLIGATIONS HEREUNDER AND TO THE
FOLLOWING ADDITIONAL CONDITIONS:


 


(A)                                  THE ISSUERS SHALL HAVE REQUESTED AND CAUSED
VINSON & ELKINS L.L.P., COUNSEL FOR THE ISSUERS, TO FURNISH TO THE INITIAL
PURCHASERS ITS OPINION, DATED THE CLOSING DATE AND ADDRESSED TO THE INITIAL
PURCHASERS, TO THE EFFECT THAT:


 


(I)                                     EACH OF GP LLC, THE GENERAL PARTNER, THE
PARTNERSHIP. THE SUBSIDIARIES (OTHER THAN THE CANADIAN SUBSIDIARIES) AND THE
JOINT VENTURE HAS BEEN DULY FORMED OR INCORPORATED AND IS VALIDLY EXISTING IN
GOOD STANDING AS A LIMITED PARTNERSHIP, LIMITED LIABILITY COMPANY OR CORPORATION
UNDER THE LAWS OF ITS JURISDICTION OF FORMATION OR INCORPORATION WITH FULL
PARTNERSHIP, LIMITED LIABILITY COMPANY OR CORPORATE POWER AND AUTHORITY, AS THE
CASE MAY BE, TO OWN OR LEASE ITS PROPERTIES AND TO CONDUCT ITS BUSINESS IN EACH
CASE IN ALL MATERIAL RESPECTS. EACH OF GP LLC, THE GENERAL PARTNER, THE
PARTNERSHIP, THE SUBSIDIARIES (OTHER THAN THE CANADIAN SUBSIDIARIES) AND THE
JOINT VENTURE IS DULY REGISTERED OR QUALIFIED AS A FOREIGN LIMITED PARTNERSHIP,
LIMITED LIABILITY COMPANY OR CORPORATION, AS THE CASE

 

17

--------------------------------------------------------------------------------


 


MAY BE, FOR THE TRANSACTION OF BUSINESS AND IS IN GOOD STANDING UNDER THE LAWS
OF THE JURISDICTIONS SET FORTH ON EXHIBIT C TO THIS AGREEMENT.


 


(II)                                  GP LLC HAS FULL LIMITED LIABILITY COMPANY
POWER AND AUTHORITY TO ACT AS THE GENERAL PARTNER OF THE GENERAL PARTNER; THE
GENERAL PARTNER HAS FULL PARTNERSHIP POWER AND AUTHORITY TO ACT AS THE GENERAL
PARTNER OF THE PARTNERSHIP; GP INC. HAS FULL CORPORATE POWER AND AUTHORITY TO
ACT AS THE GENERAL PARTNER OF PLAINS MARKETING AND PLAINS PIPELINE; RANCHO LLC
HAS FULL LIMITED LIABILITY COMPANY POWER AND AUTHORITY TO ACT AS THE GENERAL
PARTNER OF RANCHO LP AND BASIN LLC HAS FULL LIMITED LIABILITY COMPANY POWER AND
AUTHORITY TO ACT AS THE GENERAL PARTNER OF BASIN LP, IN EACH CASE IN ALL
MATERIAL RESPECTS.


 


(III)                               GP LLC IS THE SOLE GENERAL PARTNER OF THE
GENERAL PARTNER, WITH A 1.0% GENERAL PARTNER INTEREST IN THE GENERAL PARTNER,
AND THE GENERAL PARTNER IS THE SOLE GENERAL PARTNER OF THE PARTNERSHIP, WITH A
2.0% GENERAL PARTNER INTEREST IN THE PARTNERSHIP; SUCH GENERAL PARTNER INTERESTS
HAVE BEEN DULY AUTHORIZED AND VALIDLY ISSUED IN ACCORDANCE WITH THE GENERAL
PARTNER PARTNERSHIP AGREEMENT AND THE PARTNERSHIP AGREEMENT, RESPECTIVELY; THE
GENERAL PARTNER OWNS ALL OF THE INCENTIVE DISTRIBUTION RIGHTS; GP LLC OWNS SUCH
GENERAL PARTNER INTEREST IN THE GENERAL PARTNER, AND THE GENERAL PARTNER OWNS
SUCH GENERAL PARTNER INTEREST IN THE PARTNERSHIP AND THE INCENTIVE DISTRIBUTION
RIGHTS, IN EACH CASE, FREE AND CLEAR OF ALL LIENS, ENCUMBRANCES, SECURITY
INTERESTS, CHARGES OR CLAIMS (A) IN RESPECT OF WHICH A FINANCING STATEMENT UNDER
THE UNIFORM COMMERCIAL CODE OF THE STATES OF DELAWARE OR TEXAS NAMING GP LLC OR
THE GENERAL PARTNER AS DEBTOR IS ON FILE IN THE OFFICE OF THE SECRETARY OF STATE
OF THE STATES OF DELAWARE OR TEXAS OR (B) OTHERWISE KNOWN TO SUCH COUNSEL,
WITHOUT INDEPENDENT INVESTIGATION, OTHER THAN THOSE CREATED BY OR ARISING UNDER
THE DELAWARE LP ACT.


 


(IV)                              GP INC. IS THE SOLE GENERAL PARTNER OF PLAINS
MARKETING, WITH A .001% GENERAL PARTNER INTEREST IN PLAINS MARKETING, AND THE
SOLE GENERAL PARTNER OF PLAINS PIPELINE, WITH A .001% GENERAL PARTNER INTEREST
IN PLAINS PIPELINE; SUCH GENERAL PARTNER INTERESTS HAVE BEEN DULY AUTHORIZED AND
VALIDLY ISSUED IN ACCORDANCE WITH THE PLAINS MARKETING PARTNERSHIP AGREEMENT AND
THE PLAINS PIPELINE PARTNERSHIP AGREEMENT, RESPECTIVELY; AND GP INC. OWNS SUCH
GENERAL PARTNER INTERESTS FREE AND CLEAR OF ALL LIENS, ENCUMBRANCES, SECURITY
INTERESTS, CHARGES OR CLAIMS (A) IN RESPECT OF WHICH A FINANCING STATEMENT UNDER
THE UNIFORM COMMERCIAL CODE OF THE STATES OF DELAWARE OR TEXAS NAMING GP INC. AS
DEBTOR IS ON FILE IN THE OFFICE OF THE SECRETARY OF STATE OF THE STATES OF
DELAWARE OR TEXAS OR (B) OTHERWISE KNOWN TO SUCH COUNSEL, WITHOUT INDEPENDENT
INVESTIGATION, OTHER THAN THOSE CREATED BY OR ARISING UNDER THE TEXAS LP ACT.


 


(V)                                 ALL OF THE OUTSTANDING SHARES OF CAPITAL
STOCK OR OTHER EQUITY INTERESTS (OTHER THAN GENERAL PARTNER INTERESTS) OF EACH
SUBSIDIARY (OTHER THAN THE CANADIAN SUBSIDIARIES, AS TO WHICH SUCH COUNSEL NEED
NOT EXPRESS ANY OPINION) AND THE JOINT VENTURE (A) HAVE BEEN DULY AUTHORIZED AND
VALIDLY ISSUED (IN THE CASE OF AN INTEREST IN A LIMITED PARTNERSHIP OR LIMITED
LIABILITY COMPANY, IN ACCORDANCE WITH THE ORGANIZATIONAL DOCUMENTS OF SUCH
SUBSIDIARY OR THE JOINT VENTURE), ARE

 

18

--------------------------------------------------------------------------------


 


FULLY PAID (IN THE CASE OF AN INTEREST IN A LIMITED PARTNERSHIP OR LIMITED
LIABILITY COMPANY, TO THE EXTENT REQUIRED UNDER THE ORGANIZATIONAL DOCUMENTS OF
SUCH SUBSIDIARY OR THE JOINT VENTURE) AND NONASSESSABLE (EXCEPT (I) IN THE CASE
OF AN INTEREST IN A DELAWARE LIMITED PARTNERSHIP OR DELAWARE LIMITED LIABILITY
COMPANY, AS SUCH NONASSESSABILITY MAY BE AFFECTED BY SECTION 17-607 OF THE
DELAWARE LP ACT OR SECTION 18-607 OF THE DELAWARE LLC ACT, AS APPLICABLE AND
(II) IN THE CASE OF AN INTEREST IN A LIMITED PARTNERSHIP OR LIMITED LIABILITY
COMPANY FORMED UNDER THE LAWS OF ANOTHER DOMESTIC STATE, AS SUCH
NONASSESSABILITY MAY BE AFFECTED BY SIMILAR PROVISIONS OF SUCH STATE’S LIMITED
PARTNERSHIP OR LIMITED LIABILITY COMPANY STATUTE, AS APPLICABLE) AND (B) EXCEPT
FOR A 50% MEMBERSHIP INTEREST IN THE JOINT VENTURE OWNED BY VULCAN GAS STORAGE
LLC, ARE OWNED, DIRECTLY OR INDIRECTLY, BY THE PARTNERSHIP, FREE AND CLEAR OF
ALL LIENS, ENCUMBRANCES, SECURITY INTERESTS, CHARGES OR CLAIMS (A) IN RESPECT OF
WHICH A FINANCING STATEMENT UNDER THE UNIFORM COMMERCIAL CODE OF THE STATES OF
DELAWARE OR TEXAS NAMING THE PARTNERSHIP AS DEBTOR OR, IN THE CASE OF CAPITAL
STOCK OR OTHER EQUITY INTERESTS OF A SUBSIDIARY OWNED DIRECTLY BY ONE OR MORE
OTHER SUBSIDIARIES (OTHER THAN THE CANADIAN SUBSIDIARIES), NAMING ANY SUCH OTHER
SUBSIDIARIES AS DEBTOR(S), IS ON FILE IN THE OFFICE OF THE SECRETARY OF STATE OF
THE STATES OF DELAWARE OR TEXAS OR (B) OTHERWISE KNOWN TO SUCH COUNSEL, WITHOUT
INDEPENDENT INVESTIGATION, OTHER THAN THOSE CREATED BY OR ARISING UNDER THE
CORPORATE, LIMITED LIABILITY COMPANY OR PARTNERSHIP LAWS OF THE JURISDICTION OF
FORMATION OR INCORPORATION OF THE RESPECTIVE SUBSIDIARY (OTHER THAN SUCH LAWS OF
THE JURISDICTION OF FORMATION OR INCORPORATION OF THE CANADIAN SUBSIDIARIES) OR
THE JOINT VENTURE, AS THE CASE MAY BE.


 


(VI)                              ALL OUTSTANDING GENERAL PARTNER INTERESTS IN
EACH SUBSIDIARY THAT IS A PARTNERSHIP (OTHER THAN THE CANADIAN SUBSIDIARIES)
HAVE BEEN DULY AUTHORIZED AND VALIDLY ISSUED IN ACCORDANCE WITH THE RESPECTIVE
ORGANIZATIONAL DOCUMENTS OF SUCH SUBSIDIARY AND ARE OWNED, DIRECTLY OR
INDIRECTLY, BY THE PARTNERSHIP, FREE AND CLEAR OF ALL LIENS, ENCUMBRANCES,
SECURITY INTERESTS, CHARGES OR CLAIMS (A) IN RESPECT OF WHICH A FINANCING
STATEMENT UNDER THE UNIFORM COMMERCIAL CODE OF THE STATES OF DELAWARE OR TEXAS
NAMING THE PARTNERSHIP AS DEBTOR OR, IN THE CASE OF GENERAL PARTNER INTERESTS OF
A SUBSIDIARY OWNED DIRECTLY BY ONE OR MORE OTHER SUBSIDIARIES (OTHER THAN THE
CANADIAN SUBSIDIARIES), NAMING ANY SUCH OTHER SUBSIDIARIES AS DEBTOR(S), IS ON
FILE IN THE OFFICE OF THE SECRETARY OF STATE OF THE STATES OF DELAWARE OR TEXAS
OR (B) OTHERWISE KNOWN TO SUCH COUNSEL, WITHOUT INDEPENDENT INVESTIGATION, OTHER
THAN THOSE CREATED BY OR ARISING UNDER THE PARTNERSHIP LAWS OF THE JURISDICTION
OF FORMATION OF THE RESPECTIVE SUBSIDIARY, AS THE CASE MAY BE.


 


(VII)                           TO SUCH COUNSEL’S KNOWLEDGE, THE OFFERING OR
SALE OF THE SECURITIES AS CONTEMPLATED BY THIS AGREEMENT DOES NOT GIVE RISE TO
ANY RIGHTS FOR OR RELATING TO THE REGISTRATION OF ANY OTHER SECURITIES OF THE
ISSUERS, EXCEPT SUCH RIGHTS AS HAVE BEEN WAIVED OR SATISFIED. THE ISSUERS HAVE
ALL REQUISITE POWER AND AUTHORITY TO ISSUE, SELL AND DELIVER THE SECURITIES, IN
ACCORDANCE WITH AND UPON THE TERMS AND CONDITIONS SET FORTH IN THIS AGREEMENT,
THEIR RESPECTIVE ORGANIZATIONAL DOCUMENTS, THE INDENTURE AND OFFERING MEMORANDUM
AND TO ISSUE AND DELIVER THE EXCHANGE SECURITIES, IN ACCORDANCE WITH AND UPON
THE TERMS AND CONDITIONS SET

 

19

--------------------------------------------------------------------------------


 


FORTH IN THIS AGREEMENT, THE REGISTRATION RIGHTS AGREEMENT, THEIR RESPECTIVE
ORGANIZATIONAL DOCUMENTS, THE INDENTURE AND THE OFFERING MEMORANDUM.


 


(VIII)                        THIS AGREEMENT HAS BEEN DULY AUTHORIZED, EXECUTED
AND DELIVERED BY EACH OF THE PLAINS PARTIES (OTHER THAN THE CANADIAN
SUBSIDIARIES, AS TO WHICH SUCH COUNSEL NEED NOT EXPRESS AN OPINION).


 


(IX)                                THE INDENTURE HAS BEEN DULY AUTHORIZED,
EXECUTED AND DELIVERED BY EACH OF THE PLAINS PARTIES (OTHER THAN THE CANADIAN
SUBSIDIARIES, AS TO WHICH SUCH COUNSEL NEED NOT EXPRESS AN OPINION) AND
(ASSUMING THE DUE AUTHORIZATION, EXECUTION AND DELIVERY THEREOF BY THE TRUSTEE)
IS A VALID AND LEGALLY BINDING AGREEMENT OF EACH OF THE PLAINS PARTIES,
ENFORCEABLE AGAINST EACH OF THEM IN ACCORDANCE WITH ITS TERMS; PROVIDED THAT THE
ENFORCEABILITY THEREOF MAY BE LIMITED BY (A) APPLICABLE BANKRUPTCY, INSOLVENCY,
FRAUDULENT TRANSFER, REORGANIZATION, MORATORIUM OR SIMILAR LAWS FROM TIME TO
TIME IN EFFECT AFFECTING CREDITORS’ RIGHTS AND REMEDIES GENERALLY AND BY GENERAL
PRINCIPLES OF EQUITY (REGARDLESS OF WHETHER SUCH PRINCIPLES ARE CONSIDERED IN A
PROCEEDING IN EQUITY OR AT LAW) AND (B) PUBLIC POLICY, APPLICABLE LAW RELATING
TO FIDUCIARY DUTIES AND INDEMNIFICATION AND AN IMPLIED COVENANT OF GOOD FAITH
AND FAIR DEALING.


 


(X)                                   THE SECURITIES HAVE BEEN DULY AND VALIDLY
AUTHORIZED AND, WHEN EXECUTED AND AUTHENTICATED IN ACCORDANCE WITH THE
PROVISIONS OF THE INDENTURE AND DELIVERED TO AND PAID FOR BY THE INITIAL
PURCHASERS UNDER THIS AGREEMENT, WILL CONSTITUTE LEGAL, VALID, BINDING AND
ENFORCEABLE OBLIGATIONS OF THE ISSUERS ENTITLED TO THE BENEFITS OF THE
INDENTURE; PROVIDED THAT THE ENFORCEABILITY THEREOF MAY BE LIMITED BY (A)
APPLICABLE BANKRUPTCY, INSOLVENCY, FRAUDULENT TRANSFER, REORGANIZATION,
MORATORIUM OR SIMILAR LAWS FROM TIME TO TIME IN EFFECT AFFECTING CREDITORS’
RIGHTS AND REMEDIES GENERALLY AND BY GENERAL PRINCIPLES OF EQUITY (REGARDLESS OF
WHETHER SUCH PRINCIPLES ARE CONSIDERED IN A PROCEEDING IN EQUITY OR AT LAW) AND
(B) PUBLIC POLICY, APPLICABLE LAW RELATING TO FIDUCIARY DUTIES AND
INDEMNIFICATION AND AN IMPLIED COVENANT OF GOOD FAITH AND FAIR DEALING.


 


(XI)                                THE EXCHANGE SECURITIES HAVE BEEN DULY AND
VALIDLY AUTHORIZED AND, WHEN EXECUTED AND AUTHENTICATED IN ACCORDANCE WITH THE
PROVISIONS OF THE INDENTURE AND DELIVERED PURSUANT TO THE REGISTRATION RIGHTS
AGREEMENT, WILL CONSTITUTE LEGAL, VALID, BINDING AND ENFORCEABLE OBLIGATIONS OF
THE ISSUERS ENTITLED TO THE BENEFITS OF THE INDENTURE; PROVIDED THAT THE
ENFORCEABILITY THEREOF MAY BE LIMITED BY (A) APPLICABLE BANKRUPTCY, INSOLVENCY,
FRAUDULENT TRANSFER, REORGANIZATION, MORATORIUM OR SIMILAR LAWS FROM TIME TO
TIME IN EFFECT AFFECTING CREDITORS’ RIGHTS AND REMEDIES GENERALLY AND BY GENERAL
PRINCIPLES OF EQUITY (REGARDLESS OF WHETHER SUCH PRINCIPLES ARE CONSIDERED IN A
PROCEEDING IN EQUITY OR AT LAW) AND (B) PUBLIC POLICY, APPLICABLE LAW RELATING
TO FIDUCIARY DUTIES AND INDEMNIFICATION AND AN IMPLIED COVENANT OF GOOD FAITH
AND FAIR DEALING.


 


(XII)                             THE REGISTRATION RIGHTS AGREEMENT HAS BEEN
DULY AUTHORIZED, EXECUTED AND DELIVERED BY EACH OF THE PLAINS PARTIES THAT ARE A
PARTY THERETO (OTHER THAN THE CANADIAN SUBSIDIARIES, AS TO WHICH SUCH COUNSEL
NEED NOT EXPRESS AN

 

20

--------------------------------------------------------------------------------


 


OPINION), AND IS A VALID AND LEGALLY BINDING AGREEMENT OF EACH OF THE PLAINS
PARTIES, ENFORCEABLE AGAINST EACH OF THEM IN ACCORDANCE WITH ITS TERMS; PROVIDED
THAT THE ENFORCEABILITY THEREOF MAY BE LIMITED BY (A) APPLICABLE BANKRUPTCY,
INSOLVENCY, FRAUDULENT TRANSFER, REORGANIZATION, MORATORIUM OR SIMILAR LAWS FROM
TIME TO TIME IN EFFECT AFFECTING CREDITORS’ RIGHTS AND REMEDIES GENERALLY AND BY
GENERAL PRINCIPLES OF EQUITY (REGARDLESS OF WHETHER SUCH PRINCIPLES ARE
CONSIDERED IN A PROCEEDING IN EQUITY OR AT LAW) AND (B) PUBLIC POLICY,
APPLICABLE LAW RELATING TO FIDUCIARY DUTIES AND INDEMNIFICATION AND AN IMPLIED
COVENANT OF GOOD FAITH AND FAIR DEALING.


 


(XIII)                          THE PARTNERSHIP AGREEMENT IS A VALID AND LEGALLY
BINDING AGREEMENT OF THE GENERAL PARTNER, ENFORCEABLE AGAINST THE GENERAL
PARTNER IN ACCORDANCE WITH ITS TERMS; THE PLAINS MARKETING PARTNERSHIP AGREEMENT
IS A VALID AND LEGALLY BINDING AGREEMENT OF GP INC. AND THE PARTNERSHIP,
ENFORCEABLE AGAINST EACH OF THEM IN ACCORDANCE WITH ITS TERMS; THE PLAINS
PIPELINE PARTNERSHIP AGREEMENT IS A VALID AND LEGALLY BINDING AGREEMENT OF GP
INC. AND PLAINS MARKETING ENFORCEABLE AGAINST EACH OF THEM IN ACCORDANCE WITH
ITS TERMS; THE BASIN LP PARTNERSHIP AGREEMENT IS A VALID AND LEGALLY BINDING
AGREEMENT OF BASIN LLC AND PLAINS PIPELINE, ENFORCEABLE AGAINST EACH OF THEM IN
ACCORDANCE WITH ITS TERMS; THE RANCHO LP PARTNERSHIP AGREEMENT IS A VALID AND
LEGALLY BINDING AGREEMENT OF RANCHO LLC AND PLAINS PIPELINE, ENFORCEABLE AGAINST
EACH OF THEM IN ACCORDANCE WITH ITS TERMS; THE PMC LP PARTNERSHIP AGREEMENT HAS
BEEN DULY AUTHORIZED, EXECUTED AND DELIVERED BY PLAINS MARKETING AND IS A VALID
AND LEGALLY BINDING AGREEMENT OF PLAINS MARKETING ENFORCEABLE AGAINST IT IN
ACCORDANCE WITH ITS TERMS; THE PMC LLC AGREEMENT HAS BEEN DULY AUTHORIZED,
EXECUTED AND DELIVERED BY PLAINS MARKETING AND IS A VALID AND LEGALLY BINDING
AGREEMENT OF PLAINS MARKETING, ENFORCEABLE AGAINST IT IN ACCORDANCE WITH ITS
TERMS; THE LPG LLC AGREEMENT HAS BEEN DULY AUTHORIZED, EXECUTED AND DELIVERED BY
PLAINS MARKETING AND IS A VALID AND LEGALLY BINDING AGREEMENT OF PLAINS
MARKETING, ENFORCEABLE AGAINST IT IN ACCORDANCE WITH ITS TERMS; THE LPG LP
PARTNERSHIP AGREEMENT IS A VALID AND LEGALLY BINDING AGREEMENT OF LPG LLC AND
PLAINS MARKETING, ENFORCEABLE AGAINST EACH OF THEM IN ACCORDANCE WITH ITS TERMS;
THE LONE STAR LLC AGREEMENT HAS BEEN DULY AUTHORIZED, EXECUTED AND DELIVERED BY
LPG LP AND IS A VALID AND LEGALLY BINDING AGREEMENT OF LPG LP, ENFORCEABLE
AGAINST IT IN ACCORDANCE WITH ITS TERMS; THE GAS STORAGE LLC AGREEMENT HAS BEEN
DULY AUTHORIZED, EXECUTED AND DELIVERED BY THE PARTNERSHIP AND, ASSUMING DUE
AUTHORIZATION, EXECUTION AND DELIVERY BY THE OTHER PARTIES THERETO, IS A VALID
AND LEGALLY BINDING AGREEMENT OF THE PARTNERSHIP ENFORCEABLE AGAINST IT IN
ACCORDANCE WITH ITS TERMS; PROVIDED THAT, WITH RESPECT TO EACH SUCH AGREEMENT
(OTHER THAN THE PMC LP PARTNERSHIP AGREEMENT, AS TO WHICH SUCH COUNSEL NEED NOT
EXPRESS AN OPINION), THE ENFORCEABILITY THEREOF MAY BE LIMITED BY (A) APPLICABLE
BANKRUPTCY, INSOLVENCY, FRAUDULENT TRANSFER, REORGANIZATION, MORATORIUM OR
SIMILAR LAWS FROM TIME TO TIME IN EFFECT AFFECTING CREDITORS’ RIGHTS AND
REMEDIES GENERALLY AND BY GENERAL PRINCIPLES OF EQUITY (REGARDLESS OF WHETHER
SUCH PRINCIPLES ARE CONSIDERED IN A PROCEEDING IN EQUITY OR AT LAW) AND (B)
PUBLIC POLICY, APPLICABLE LAW RELATING TO FIDUCIARY DUTIES AND INDEMNIFICATION
AND AN IMPLIED COVENANT OF GOOD FAITH AND FAIR DEALING.

 

21

--------------------------------------------------------------------------------


 


(XIV)                         NONE OF THE OFFERING, ISSUANCE AND SALE BY THE
ISSUERS OF THE SECURITIES, THE ISSUANCE OF THE EXCHANGE SECURITIES, THE
EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT BY THE PLAINS PARTIES, THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY, THE EXECUTION, DELIVERY
AND PERFORMANCE OF THE INDENTURE AND THE REGISTRATION RIGHTS AGREEMENT BY THE
PLAINS PARTIES WHICH ARE PARTIES THERETO OR THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED THEREBY (A) CONSTITUTES OR WILL CONSTITUTE A VIOLATION OF THE
ORGANIZATIONAL DOCUMENTS (OTHER THAN THE ORGANIZATIONAL DOCUMENTS OF THE
CANADIAN SUBSIDIARIES) OF ANY OF THE PLAINS PARTIES, (B) CONFLICTS OR WILL
CONFLICT WITH OR CONSTITUTES OR WILL CONSTITUTE A BREACH OR VIOLATION OF, A
CHANGE OF CONTROL OR A DEFAULT UNDER (OR AN EVENT WHICH, WITH NOTICE OR LAPSE OF
TIME OR BOTH, WOULD CONSTITUTE SUCH AN EVENT), ANY AGREEMENT FILED AS AN EXHIBIT
TO ANY DOCUMENT INCORPORATED BY REFERENCE INTO THE OFFERING MEMORANDUM
(INCLUDING ANY AMENDMENT OR SUPPLEMENT THERETO) (OTHER THAN THE REVOLVING
AGREEMENT AND THE CONTANGO CREDIT AGREEMENT, AS TO WHICH SUCH COUNSEL NEED NOT
EXPRESS AN OPINION), (C) RESULTS OR WILL RESULT IN ANY VIOLATION OF THE DELAWARE
LP ACT, THE DELAWARE LLC ACT, THE DGCL, THE LAWS OF THE STATE OF TEXAS OR
FEDERAL LAW, OR (D) RESULTS OR WILL RESULT IN THE CREATION OR IMPOSITION OF ANY
LIEN, CHARGE OR ENCUMBRANCE UPON ANY PROPERTY OR ASSETS OF ANY OF THE PLAINS
PARTIES (OTHER THAN THE CANADIAN SUBSIDIARIES) OR THE JOINT VENTURE, WHICH IN
THE CASE OF CLAUSES (B), (C) OR (D) WOULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT ON THE FINANCIAL CONDITION, BUSINESS OR RESULTS OF
OPERATIONS OF THE PARTNERSHIP, THE SUBSIDIARIES AND THE JOINT VENTURE, TAKEN AS
A WHOLE.


 


(XV)                            NO PERMIT, CONSENT, APPROVAL, AUTHORIZATION,
ORDER, REGISTRATION, FILING OR QUALIFICATION OF OR WITH ANY FEDERAL, DELAWARE OR
TEXAS COURT, GOVERNMENTAL AGENCY OR BODY HAVING JURISDICTION OVER THE PLAINS
PARTIES OR ANY OF THEIR RESPECTIVE PROPERTIES IS REQUIRED FOR THE OFFERING,
ISSUANCE AND SALE BY THE ISSUERS OF THE SECURITIES, THE ISSUANCE OF THE EXCHANGE
SECURITIES, THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT BY THE
PLAINS PARTIES, THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY, THE
EXECUTION, DELIVERY AND PERFORMANCE OF THE INDENTURE AND THE REGISTRATION RIGHTS
AGREEMENT BY THE PLAINS PARTIES WHICH ARE PARTIES THERETO OR THE CONSUMMATION OF
THE TRANSACTIONS CONTEMPLATED THEREBY, EXCEPT AS WILL BE OBTAINED PURSUANT TO
THE REGISTRATION RIGHTS AGREEMENT, UNDER THE ACT AND THE TRUST INDENTURE ACT AND
AS MAY BE REQUIRED UNDER THE EXCHANGE ACT AND STATE SECURITIES OR “BLUE SKY”
LAWS, AS TO WHICH SUCH COUNSEL NEED NOT EXPRESS ANY OPINION.


 


(XVI)                         THE STATEMENTS IN THE OFFERING MEMORANDUM UNDER
THE CAPTIONS “DESCRIPTION OF NOTES,” “EXCHANGE OFFER; REGISTRATION RIGHTS” AND
“CERTAIN UNITED STATES FEDERAL INCOME TAX CONSIDERATIONS,” INSOFAR AS THEY
CONSTITUTE DESCRIPTIONS OF AGREEMENTS OR REFER TO STATEMENTS OF LAW OR LEGAL
CONCLUSIONS, ARE ACCURATE IN ALL MATERIAL RESPECTS, AND THE SECURITIES, THE
EXCHANGE SECURITIES, THE INDENTURE AND THE REGISTRATION RIGHTS AGREEMENT CONFORM
IN ALL MATERIAL RESPECTS TO THE DESCRIPTIONS THEREOF CONTAINED IN THE OFFERING
MEMORANDUM.

 

22

--------------------------------------------------------------------------------


 


(XVII)                      NONE OF THE PLAINS PARTIES IS AN “INVESTMENT
COMPANY” AS SUCH TERM IS DEFINED IN THE INVESTMENT COMPANY ACT.


 


(XVIII)                   ASSUMING THE ACCURACY OF THE REPRESENTATIONS AND
WARRANTIES AND COMPLIANCE WITH THE AGREEMENTS CONTAINED HEREIN, NO REGISTRATION
OF THE SECURITIES UNDER THE ACT, AND NO QUALIFICATION OF AN INDENTURE UNDER THE
TRUST INDENTURE ACT, ARE REQUIRED FOR THE OFFER AND SALE BY THE ISSUERS TO THE
INITIAL PURCHASERS AND THE INITIAL RESALE BY THE INITIAL PURCHASERS OF THE
SECURITIES IN THE MANNER CONTEMPLATED BY THIS AGREEMENT.


 


(XIX)                           THE DOCUMENTS INCORPORATED BY REFERENCE IN THE
OFFERING MEMORANDUM (INCLUDING ANY AMENDMENT OR SUPPLEMENT THERETO) (EXCEPT FOR
FINANCIAL STATEMENTS AND THE NOTES AND SCHEDULES THERETO AND OTHER FINANCIAL
INFORMATION INCLUDED IN ANY SUCH INCORPORATED DOCUMENTS, AS TO WHICH SUCH
COUNSEL NEED NOT EXPRESS ANY OPINION) COMPLY AS TO FORM IN ALL MATERIAL RESPECTS
WITH THE REQUIREMENTS OF THE EXCHANGE ACT AND THE RULES AND REGULATIONS
PROMULGATED THEREUNDER.


 

In addition, such counsel shall state that they have participated in conferences
with officers and other representatives of the Plains Parties, representatives
of the independent registered public accountants of the Partnership and your
representatives, at which the contents of the Offering Memorandum and related
matters were discussed, and although such counsel has not independently
verified, is not passing on, and is not assuming any responsibility for the
accuracy, completeness or fairness of the statements contained in the Offering
Memorandum (except to the extent specified in the foregoing opinion), no facts
have come to such counsel’s attention that lead such counsel to believe that the
Preliminary Offering Memorandum and the Pricing Supplement as of the Execution
Time and as of the Closing Date, and the Final Offering Memorandum as of its
date and as of the Closing Date (in each case other than (i) the financial
statements included or incorporated by reference therein, including the notes
and schedules thereto and the auditors’ reports thereon, and (ii) the other
financial and statistical information included or incorporated by reference
therein, as to which such counsel need not comment), contained or contains an
untrue statement of a material fact or omitted or omits to state a material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.

 

In rendering such opinion, such counsel may (A) rely in respect of matters of
fact upon certificates of officers and employees of the Plains Parties and upon
information obtained from public officials, (B) assume that all documents
submitted to them as originals are authentic, that all copies submitted to them
conform to the originals thereof, and that the signatures on all documents
examined by them are genuine, (C) state that their opinion is limited to federal
laws, the Delaware LP Act, the Delaware LLC Act, the DGCL, the laws of the State
of Texas and the contract laws of the State of New York, (D) with respect to the
opinions expressed in paragraph (i) above as to the due qualification or
registration as a foreign limited partnership, corporation or limited liability
company, as the case may be, of each of the Plains Parties, state that such
opinions are based upon certificates of foreign qualification or registration
provided by the Secretary of State of

 

23

--------------------------------------------------------------------------------


 

the States listed on Exhibit C hereto (each of which shall be dated as of a date
not more than fourteen days prior to the Closing Date and shall be provided to
you) and (E) state that they express no opinion with respect to (i) any permits
to own or operate any real or personal property or (ii) state or local taxes or
tax statutes to which any of the limited partners of the Partnership or any of
the Plains Parties may be subject.

 


(B)                                 THE INITIAL PURCHASERS SHALL HAVE RECEIVED
ON THE CLOSING DATE, AN OPINION OF FULBRIGHT & JAWORSKI L.L.P., SPECIAL COUNSEL
FOR THE PLAINS PARTIES, DATED THE CLOSING DATE AND ADDRESSED TO THE INITIAL
PURCHASERS, TO THE EFFECT THAT NONE OF THE OFFERING, ISSUANCE OR SALE BY THE
ISSUERS OF THE SECURITIES, THE ISSUANCE OF THE EXCHANGE SECURITIES, THE
EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT BY THE PLAINS PARTIES, THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY, THE EXECUTION, DELIVERY
AND PERFORMANCE OF THE INDENTURE AND THE REGISTRATION RIGHTS AGREEMENT BY THE
PLAINS PARTIES WHICH ARE PARTIES THERETO OR THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED THEREBY, RESULT IN A BREACH OF, OR CONSTITUTES A DEFAULT UNDER (OR
AN EVENT WHICH, WITH NOTICE OR LAPSE OF TIME OR BOTH, WOULD CONSTITUTE SUCH AN
EVENT) THE PROVISIONS OF ANY CREDIT FACILITY (AS DEFINED IN ANNEX A TO SUCH
OPINION, WHICH SHALL INCLUDE THE REVOLVING AGREEMENT AND THE CONTANGO CREDIT
AGREEMENT).


 

In rendering such opinion, such counsel may (A) rely in respect of matters of
fact upon certificates of officers and employees of the Plains Parties and upon
information obtained from public officials, (B) assume that all documents
submitted to them as originals are authentic, that all copies submitted to them
conform to the originals thereof, and that the signatures on all documents
examined by them are genuine and (C) state that such opinions are limited to the
laws of the State of Texas, excepting therefrom municipal and local ordinances
and regulations.

 

In rendering such opinion, such counsel shall state that such opinion letter may
be relied upon only by the Initial Purchasers and their counsel in connection
with the transactions contemplated by this Agreement and no other use or
distribution of such opinion letter may be made without such counsel’s prior
written consent.

 


(C)                                  THE INITIAL PURCHASERS SHALL HAVE RECEIVED
ON THE CLOSING DATE AN OPINION OF TIM MOORE, GENERAL COUNSEL FOR GP LLC, DATED
THE CLOSING DATE AND ADDRESSED TO THE INITIAL PURCHASERS, TO THE EFFECT THAT:


 


(I)                                     TO THE KNOWLEDGE OF SUCH COUNSEL, NONE
OF THE PLAINS PARTIES IS IN (A) BREACH OR VIOLATION OF THE PROVISIONS OF ITS
ORGANIZATIONAL DOCUMENTS OR (B) DEFAULT (AND NO EVENT HAS OCCURRED WHICH, WITH
NOTICE OR LAPSE OF TIME OR BOTH, WOULD CONSTITUTE SUCH A DEFAULT) OR VIOLATION
IN THE PERFORMANCE OF ANY OBLIGATION, AGREEMENT OR CONDITION CONTAINED IN ANY
BOND, DEBENTURE, NOTE OR ANY OTHER EVIDENCE OF INDEBTEDNESS OR IN ANY AGREEMENT,
INDENTURE, LEASE OR OTHER INSTRUMENT TO WHICH IT IS A PARTY OR BY WHICH IT OR
ANY OF ITS PROPERTIES MAY BE BOUND, WHICH BREACH, DEFAULT OR VIOLATION, IF
CONTINUED, WOULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON THE
CONDITION, BUSINESS OR OPERATIONS OF THE PARTNERSHIP, THE SUBSIDIARIES AND THE
JOINT VENTURE, TAKEN AS A WHOLE, OR WOULD REASONABLY BE

 

24

--------------------------------------------------------------------------------


 


EXPECTED TO MATERIALLY IMPAIR THE ABILITY OF ANY OF THE PLAINS PARTIES TO
PERFORM THEIR OBLIGATIONS UNDER THIS AGREEMENT.


 


(II)                                  NONE OF THE OFFERING, ISSUANCE AND SALE BY
THE ISSUERS OF THE SECURITIES, THE ISSUANCE OF THE EXCHANGE SECURITIES, THE
EXECUTION, DELIVERY AND PERFORMANCE BY THE PLAINS PARTIES OF THIS AGREEMENT, THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY, THE EXECUTION, DELIVERY
AND PERFORMANCE OF THE INDENTURE AND THE REGISTRATION RIGHTS AGREEMENT BY THE
PLAINS PARTIES WHICH ARE PARTIES THERETO OR THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED THEREBY (A) CONSTITUTES OR WILL CONSTITUTE A BREACH OR VIOLATION
OF, A CHANGE OF CONTROL OR A DEFAULT UNDER (OR AN EVENT WHICH, WITH NOTICE OR
LAPSE OF TIME OR BOTH, WOULD CONSTITUTE SUCH AN EVENT) ANY BOND, DEBENTURE, NOTE
OR ANY OTHER EVIDENCE OF INDEBTEDNESS, INDENTURE OR ANY OTHER MATERIAL AGREEMENT
OR INSTRUMENT KNOWN TO SUCH COUNSEL TO WHICH A PLAINS PARTY IS A PARTY OR BY
WHICH ANY ONE OF THEM MAY BE BOUND (OTHER THAN ANY OTHER AGREEMENT FILED AS AN
EXHIBIT TO ANY DOCUMENTS INCORPORATED BY REFERENCE INTO THE OFFERING MEMORANDUM
(INCLUDING ANY AMENDMENT OR SUPPLEMENT THERETO) OR ANY CREDIT AGREEMENT (AS
DEFINED IN ANNEX A TO SUCH OPINION)) OR (B) VIOLATES OR WILL VIOLATE ANY
STATUTE, LAW OR REGULATION OR ANY ORDER, JUDGMENT, DECREE OR INJUNCTION OF ANY
COURT OR GOVERNMENTAL AGENCY OR BODY DIRECTED TO ANY OF THE PLAINS PARTIES OR
ANY OF THEIR PROPERTIES IN A PROCEEDING TO WHICH ANY OF THEM IS A PARTY, WHICH
WOULD, IN THE CASE OF EITHER (A) OR (B), REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT ON THE CONDITION, BUSINESS OR OPERATIONS OF THE
PARTNERSHIP, THE SUBSIDIARIES AND THE JOINT VENTURE, TAKEN AS A WHOLE.


 


(III)                               TO THE KNOWLEDGE OF SUCH COUNSEL, EACH OF
THE PLAINS PARTIES HAS SUCH PERMITS, CONSENTS, LICENSES, FRANCHISES AND
AUTHORIZATIONS (“PERMITS”) ISSUED BY THE APPROPRIATE FEDERAL, STATE OR LOCAL
GOVERNMENTAL OR REGULATORY AUTHORITIES AS ARE NECESSARY TO OWN OR LEASE ITS
PROPERTIES AND TO CONDUCT ITS BUSINESS IN THE MANNER DESCRIBED IN THE OFFERING
MEMORANDUM, SUBJECT TO SUCH QUALIFICATIONS AS MAY BE SET FORTH IN THE OFFERING
MEMORANDUM, AND EXCEPT FOR SUCH PERMITS WHICH, IF NOT OBTAINED, WOULD NOT
REASONABLY BE EXPECTED TO HAVE, INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL
ADVERSE EFFECT UPON THE OPERATIONS CONDUCTED BY THE PARTNERSHIP, THE
SUBSIDIARIES AND THE JOINT VENTURE, TAKEN AS A WHOLE; AND, TO THE KNOWLEDGE OF
SUCH COUNSEL, NONE OF THE PLAINS PARTIES HAS RECEIVED ANY NOTICE OF PROCEEDINGS
RELATING TO THE REVOCATION OR MODIFICATION OF ANY SUCH PERMITS WHICH,
INDIVIDUALLY OR IN THE AGGREGATE, WOULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT UPON THE OPERATIONS CONDUCTED BY THE PARTNERSHIP, THE
SUBSIDIARIES AND THE JOINT VENTURE, TAKEN AS A WHOLE.


 


(IV)                              EXCEPT AS DESCRIBED IN THE OFFERING
MEMORANDUM, TO THE KNOWLEDGE OF SUCH COUNSEL, THERE IS NO LITIGATION PROCEEDING,
OR GOVERNMENTAL INVESTIGATION PENDING OR THREATENED AGAINST ANY OF THE PLAINS
PARTIES WHICH WOULD BE REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE EFFECT ON
THE CONDITION, BUSINESS, PROPERTIES, OR OPERATIONS OF THE PARTNERSHIP, THE
SUBSIDIARIES AND THE JOINT VENTURE, TAKEN AS A WHOLE.

 

25

--------------------------------------------------------------------------------


 

In addition, such counsel shall state that he has participated in discussions
with officers and other representatives of the Plains Parties and the
independent registered public accountants of the Partnership and your
representatives, at which the contents of the Offering Memorandum and related
matters were discussed, and although such counsel has not independently
verified, is not passing on, and is not assuming any responsibility for the
accuracy, completeness or fairness of the statements contained in, the Offering
Memorandum, no facts have come to such counsel’s attention that lead such
counsel to believe that the Preliminary Offering Memorandum and the Pricing
Supplement as of the Execution Time and as of the Closing Date, and the Final
Offering Memorandum as of its date and as of the Closing Date (in each case
other than (i) the financial statements included or incorporated by reference
therein, including the notes and schedules thereto and the auditors’ reports
thereon, and (ii) the other financial and statistical information included or
incorporated by reference therein, as to which such counsel need not comment),
contained or contains an untrue statement of a material fact or omitted or omits
to state a material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading.

 

In rendering such opinion, such counsel may (A) rely in respect of matters of
fact upon certificates of officers and employees of the Plains Parties and upon
information obtained from public officials, (B) assume that all documents
submitted to him as originals are authentic, that all copies submitted to him
conform to the originals thereof, and that the signatures on all documents
examined by him are genuine, (C) state that such opinions are limited to federal
laws and the Delaware LP Act, the Delaware LLC Act and the DGCL and the laws of
the State of Texas and (D) state that he expresses no opinion with respect to
state or local taxes or tax statutes.

 


(D)                                 THE INITIAL PURCHASERS SHALL HAVE RECEIVED
ON THE CLOSING DATE, AN OPINION OF BENNETT JONES LLP WITH RESPECT TO THE
PROVINCE OF ALBERTA, THE PROVINCE OF NOVA SCOTIA AND THE FEDERAL LAWS OF CANADA,
DATED THE CLOSING DATE AND ADDRESSED TO THE INITIAL PURCHASERS, TO THE EFFECT
THAT:


 


(I)                                     EACH OF THE CANADIAN SUBSIDIARIES HAS
BEEN DULY FORMED AND IS VALIDLY EXISTING IN GOOD STANDING AS A LIMITED
PARTNERSHIP OR UNLIMITED LIABILITY COMPANY UNDER THE LAWS OF ITS JURISDICTION OF
FORMATION WITH ALL NECESSARY PARTNERSHIP OR CORPORATE POWER AND AUTHORITY TO OWN
OR LEASE ITS PROPERTIES, AS THE CASE MAY BE, IN ALL MATERIAL RESPECTS AS
DESCRIBED IN THE OFFERING MEMORANDUM, AND TO CONDUCT ITS BUSINESS AS CURRENTLY
CONDUCTED AND AS PROPOSED IN THE OFFERING MEMORANDUM TO BE CONDUCTED. PMC NS HAS
ALL NECESSARY CORPORATE POWER AND AUTHORITY TO ACT AS GENERAL PARTNER OF PMC LP
IN ALL MATERIAL RESPECTS AS DESCRIBED IN THE OFFERING MEMORANDUM. EACH OF THE
CANADIAN SUBSIDIARIES IS DULY REGISTERED EXTRA-PROVINCIALLY FOR THE TRANSACTION
OF BUSINESS AND IS IN GOOD STANDING UNDER THE LAWS OF THE JURISDICTIONS SET
FORTH ON EXHIBIT C TO THIS AGREEMENT.


 


(II)                                  PMC NS IS THE SOLE GENERAL PARTNER OF PMC
LP WITH A 0.01% INTEREST IN PMC LP; SUCH INTEREST HAS BEEN DULY AUTHORIZED AND
VALIDLY ISSUED IN ACCORDANCE WITH THE PMC LP PARTNERSHIP AGREEMENT; AND PMC NS
OWNS SUCH

 

26

--------------------------------------------------------------------------------


 


INTEREST FREE AND CLEAR OF ALL LIENS, ENCUMBRANCES, SECURITY INTERESTS, CHARGES
OR CLAIMS IN RESPECT OF WHICH A FINANCING STATEMENT UNDER THE LAWS OF THE
PROVINCES OF NOVA SCOTIA OR ALBERTA NAMING PMC NS AS DEBTOR IS ON FILE.


 


(III)                               PLAINS MARKETING IS THE SOLE LIMITED PARTNER
OF PMC LP WITH A 99.99% LIMITED PARTNER INTEREST IN PMC LP; SUCH LIMITED PARTNER
INTEREST HAS BEEN DULY AUTHORIZED AND VALIDLY ISSUED IN ACCORDANCE WITH THE PMC
LP PARTNERSHIP AGREEMENT AND IS FULLY PAID (TO THE EXTENT REQUIRED UNDER THE PMC
LP PARTNERSHIP AGREEMENT) AND NONASSESSABLE (EXCEPT AS SUCH NONASSESSABILITY MAY
BE AFFECTED BY MATTERS DESCRIBED IN THE PMC LP PARTNERSHIP AGREEMENT).


 


(IV)                              PMC LLC IS THE REGISTERED HOLDER OF 100% OF
THE ISSUED AND OUTSTANDING CAPITAL STOCK OF PMC NS; SUCH SHARE CAPITAL HAS BEEN
DULY AUTHORIZED AND VALIDLY ISSUED IN ACCORDANCE WITH THE PMC NS MEMORANDUM AND
ARTICLES OF ASSOCIATION, AS FULLY PAID AND NONASSESSABLE SHARES (EXCEPT AS SUCH
NONASSESSABILITY MAY BE AFFECTED BY THE LAWS OF THE PROVINCE OF NOVA SCOTIA).


 


(V)                                 THIS AGREEMENT HAS BEEN DULY AUTHORIZED AND
VALIDLY EXECUTED AND DELIVERED BY EACH OF PMC LP AND PMC NS.


 


(VI)                              THE INDENTURE HAS BEEN DULY AUTHORIZED,
EXECUTED AND DELIVERED BY EACH OF PMC LP AND PMC NS. THE LAWS OF THE PROVINCE OF
ALBERTA WOULD PERMIT AN ACTION TO BE BROUGHT AGAINST PMC LP OR PMC NS BEFORE A
COURT OF COMPETENT JURISDICTION IN THE PROVINCE OF ALBERTA TO ENFORCE A FINAL
AND CONCLUSIVE IN PERSONAM JUDGMENT FOR A SUM CERTAIN OBTAINED IN A NEW YORK
COURT RELATING TO THE INDENTURE WHICH IS NOT IMPEACHABLE AS VOID OR VOIDABLE
UNDER THE INTERNAL LAWS OF THE STATE OF NEW YORK WHICH ACTION IS PREDICATED
SOLELY UPON CIVIL LIABILITY, SUBJECT TO CERTAIN EXCEPTIONS SET FORTH IN SUCH
OPINION.


 


(VII)                           NO PERMIT, CONSENT, APPROVAL, AUTHORIZATION,
ORDER, REGISTRATION, FILING OR QUALIFICATION OF OR WITH ANY COURT, GOVERNMENTAL
AGENCY OR BODY OF THE FEDERAL GOVERNMENT OF CANADA OR THE PROVINCE OF ALBERTA IS
REQUIRED FOR THE OFFERING, ISSUANCE AND SALE BY THE ISSUERS OF THE SECURITIES,
THE ISSUANCE OF THE EXCHANGE SECURITIES, OR THE EXECUTION, DELIVERY AND
PERFORMANCE OF THE INDENTURE BY THE PLAINS PARTIES.


 


(VIII)                        THE PMC LP PARTNERSHIP AGREEMENT HAS BEEN DULY
AUTHORIZED, EXECUTED AND DELIVERED BY PMC NS AND IS A VALID AND LEGALLY BINDING
AGREEMENT OF PMC NS AND PLAINS MARKETING ENFORCEABLE AGAINST EACH OF THEM IN
ACCORDANCE WITH ITS TERMS; PROVIDED THAT, WITH RESPECT TO SUCH AGREEMENT, THE
ENFORCEABILITY THEREOF MAY BE LIMITED BY (A) APPLICABLE BANKRUPTCY, INSOLVENCY,
FRAUDULENT TRANSFER, REORGANIZATION, MORATORIUM OR SIMILAR LAWS FROM TIME TO
TIME IN EFFECT AFFECTING CREDITORS’ RIGHTS AND REMEDIES GENERALLY AND BY GENERAL
PRINCIPLES OF EQUITY (REGARDLESS OF WHETHER SUCH PRINCIPLES ARE CONSIDERED IN A
PROCEEDING IN EQUITY OR AT LAW) AND (B) PUBLIC POLICY, APPLICABLE LAW RELATING
TO FIDUCIARY DUTIES AND INDEMNIFICATION AND AN IMPLIED COVENANT OF GOOD FAITH
AND FAIR DEALING.

 

27

--------------------------------------------------------------------------------


 


(IX)                                NONE OF THE OFFERING, ISSUANCE AND SALE BY
THE ISSUERS OF THE SECURITIES, THE ISSUANCE OF THE EXCHANGE SECURITIES, THE
EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT BY THE PLAINS PARTIES, THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY, THE EXECUTION, DELIVERY
AND PERFORMANCE OF THE INDENTURE AND THE REGISTRATION RIGHTS AGREEMENT BY THE
PLAINS PARTIES WHICH ARE PARTIES THERETO OR THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED THEREBY CONSTITUTES OR WILL CONSTITUTE A VIOLATION OF THE
ORGANIZATIONAL DOCUMENTS OF THE CANADIAN SUBSIDIARIES.


 


(X)                                   TO THE KNOWLEDGE OF SUCH COUNSEL, EACH OF
PMC LP AND PMC NS HAS SUCH PERMITS, CONSENTS, LICENSES, FRANCHISES AND
AUTHORIZATIONS (“PERMITS”) ISSUED BY THE APPROPRIATE FEDERAL OR PROVINCIAL OR
REGULATORY AUTHORITIES AS ARE NECESSARY TO OWN OR LEASE ITS PROPERTIES AND TO
CONDUCT ITS BUSINESS AS CURRENTLY CONDUCTED AND AS PROPOSED IN THE OFFERING
MEMORANDUM TO BE CONDUCTED, SUBJECT TO SUCH QUALIFICATIONS AS MAY BE SET FORTH
IN THE OFFERING MEMORANDUM, AND EXCEPT FOR SUCH PERMITS, CONSENTS, LICENSES,
FRANCHISES AND AUTHORIZATIONS WHICH, IF NOT OBTAINED WOULD NOT REASONABLY BE
EXPECTED TO HAVE, INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT
UPON THE OPERATIONS CONDUCTED BY PMC LP AND PMC NS TAKEN AS A WHOLE.


 

In rendering such opinion, such counsel may (A) rely in respect of matters of
fact upon certificates of officers and employees of the Plains Parties and upon
information obtained from public officials, (B) assume that all documents
submitted to them as originals are authentic, that all copies submitted to them
conform to the originals thereof, and that the signatures on all documents
examined by them are genuine, (C) state that such opinions are limited to
federal laws of Canada and the laws of the Provinces of Alberta and Nova Scotia,
excepting therefrom municipal and local ordinances and regulations and (D) state
that they express no opinion with respect to state or local taxes or tax
statutes to which any of the limited partners of the Partnership or any of the
Plains Parties may be subject.

 

In rendering such opinion, such counsel shall state that (A) Vinson & Elkins
L.L.P. is thereby authorized to rely upon such opinion letter in connection with
the transactions contemplated by this Agreement as if such opinion letter were
addressed and delivered to them on the date thereof and (B) subject to the
foregoing, such opinion letter may be relied upon only by the Initial Purchasers
and their counsel in connection with the transactions contemplated by this
Agreement and no other use or distribution of this opinion letter may be made
without such counsel’s prior written consent.

 


(E)                                  THE INITIAL PURCHASERS SHALL HAVE RECEIVED
ON THE CLOSING DATE AN OPINION OF BAKER BOTTS L.L.P., COUNSEL FOR THE INITIAL
PURCHASERS, DATED THE CLOSING DATE AND ADDRESSED TO THE INITIAL PURCHASERS, WITH
RESPECT TO THE ISSUANCE AND SALE OF THE SECURITIES, THE ISSUANCE OF THE EXCHANGE
SECURITIES, THE INDENTURE, THE REGISTRATION RIGHTS AGREEMENT, THE OFFERING
MEMORANDUM AND OTHER RELATED MATTERS THE INITIAL PURCHASERS MAY REASONABLY
REQUIRE.

 

28

--------------------------------------------------------------------------------


 


(F)                                    THE INITIAL PURCHASERS SHALL HAVE
RECEIVED LETTERS ADDRESSED TO THE INITIAL PURCHASERS, DATED, RESPECTIVELY, THE
DATE OF THIS AGREEMENT, THE TIME OF PURCHASE AND THE CLOSING DATE FROM
PRICEWATERHOUSECOOPERS LLP, INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS, IN FORM
AND SUBSTANCE SATISFACTORY TO THE INITIAL PURCHASERS, CONTAINING STATEMENTS AND
INFORMATION OF THE TYPE ORDINARILY INCLUDED IN ACCOUNTANTS’ “COMFORT LETTERS” TO
INITIAL PURCHASERS, DELIVERED ACCORDING TO STATEMENT OF AUDITING STANDARDS NOS.
72, 76 AND 100 (OR ANY SUCCESSOR BULLETINS), WITH RESPECT TO THE AUDITED AND
UNAUDITED FINANCIAL STATEMENTS AND CERTAIN FINANCIAL INFORMATION CONTAINED OR
INCORPORATED BY REFERENCE IN THE PRELIMINARY OFFERING MEMORANDUM, THE PRICING
SUPPLEMENT AND THE FINAL OFFERING MEMORANDUM.


 


(G)                                 THE PLAINS PARTIES SHALL NOT HAVE FAILED AT
OR PRIOR TO THE CLOSING DATE TO HAVE PERFORMED OR COMPLIED IN ALL MATERIAL
RESPECTS WITH ANY OF THEIR AGREEMENTS HEREIN CONTAINED AND REQUIRED TO BE
PERFORMED OR COMPLIED WITH BY THEM HEREUNDER AT OR PRIOR TO THE CLOSING DATE.


 


(H)                                 THE PLAINS PARTIES SHALL HAVE FURNISHED OR
CAUSED TO BE FURNISHED TO YOU SUCH FURTHER CERTIFICATES AND DOCUMENTS AS YOU
SHALL HAVE REASONABLY REQUESTED.


 


(I)                                     THERE SHALL HAVE BEEN FURNISHED TO YOU
AT THE CLOSING DATE A CERTIFICATE REASONABLY SATISFACTORY TO YOU, SIGNED ON
BEHALF OF THE PARTNERSHIP BY THE PRESIDENT OR ANY VICE PRESIDENT AND THE CHIEF
FINANCIAL OFFICER OR CHIEF ACCOUNTING OFFICER OF GP LLC TO THE EFFECT THAT:  (A)
THE REPRESENTATIONS AND WARRANTIES OF EACH OF THE PARTNERSHIP, THE GENERAL
PARTNER AND GP LLC CONTAINED IN THIS AGREEMENT WERE TRUE AND CORRECT AT AND AS
OF THE EXECUTION TIME AND ARE TRUE AND CORRECT AT AND AS OF THE CLOSING DATE AS
THOUGH MADE AT AND AS OF THE CLOSING DATE; (B) EACH OF THE PARTNERSHIP, THE
GENERAL PARTNER AND GP LLC HAS IN ALL MATERIAL RESPECTS PERFORMED ALL
OBLIGATIONS AND SATISFIED ALL CONDITIONS REQUIRED TO BE PERFORMED OR SATISFIED
BY IT PURSUANT TO THE TERMS OF THIS AGREEMENT AT OR PRIOR TO THE CLOSING DATE;
AND (C) SINCE THE DATE OF THE MOST RECENT FINANCIAL STATEMENTS INCLUDED OR
INCORPORATED BY REFERENCE IN THE OFFERING MEMORANDUM (EXCLUSIVE OF ANY AMENDMENT
OR SUPPLEMENT THERETO), THERE HAS BEEN NO MATERIAL ADVERSE CHANGE IN THE
CONDITION (FINANCIAL OR OTHERWISE), BUSINESS, PROSPECTS, PROPERTIES, NET WORTH
OR RESULTS OF OPERATIONS OF THE PARTNERSHIP AND THE SUBSIDIARIES, TAKEN AS A
WHOLE, WHETHER OR NOT ARISING FROM TRANSACTIONS IN THE ORDINARY COURSE OF
BUSINESS, EXCEPT AS SET FORTH IN OR CONTEMPLATED BY THE OFFERING MEMORANDUM
(EXCLUSIVE OF ANY AMENDMENT OR SUPPLEMENT THERETO).


 


(J)                                     THERE SHALL HAVE BEEN FURNISHED TO YOU
AT THE CLOSING DATE A CERTIFICATE REASONABLY SATISFACTORY TO YOU, SIGNED ON
BEHALF OF GP INC. BY THE PRESIDENT OR ANY VICE PRESIDENT OF GP INC. TO THE
EFFECT THAT:  (A) THE REPRESENTATIONS AND WARRANTIES OF EACH OF GP INC., PLAINS
MARKETING, PLAINS PIPELINE, PMC LLC, BASIN LLC, BASIN LP, RANCHO LLC AND RANCHO
LP CONTAINED IN THIS AGREEMENT WERE TRUE AND CORRECT AT AND AS OF THE EXECUTION
TIME AND ARE TRUE AND CORRECT AT AND AS OF THE CLOSING DATE AS THOUGH MADE AT
AND AS OF THE CLOSING DATE; (B) EACH OF GP INC., PLAINS MARKETING, PLAINS
PIPELINE, PMC LLC, BASIN LLC, BASIN LP, RANCHO LLC AND RANCHO LP HAS IN ALL
MATERIAL RESPECTS PERFORMED ALL OBLIGATIONS AND SATISFIED ALL CONDITIONS
REQUIRED TO BE PERFORMED OR SATISFIED BY IT PURSUANT TO THE TERMS OF THIS
AGREEMENT AT OR PRIOR TO THE CLOSING DATE; AND (C)

 

29

--------------------------------------------------------------------------------


 


SINCE THE DATE OF THE MOST RECENT FINANCIAL STATEMENTS INCLUDED OR INCORPORATED
BY REFERENCE IN THE OFFERING MEMORANDUM (EXCLUSIVE OF ANY AMENDMENT OR
SUPPLEMENT THERETO), THERE HAS BEEN NO MATERIAL ADVERSE CHANGE IN THE CONDITION
(FINANCIAL OR OTHERWISE), BUSINESS, PROSPECTS, PROPERTIES, NET WORTH OR RESULTS
OF OPERATIONS OF THE PARTNERSHIP AND THE SUBSIDIARIES, TAKEN AS A WHOLE, WHETHER
OR NOT ARISING FROM TRANSACTIONS IN THE ORDINARY COURSE OF BUSINESS, EXCEPT AS
SET FORTH IN OR CONTEMPLATED BY THE OFFERING MEMORANDUM (EXCLUSIVE OF ANY
AMENDMENT OR SUPPLEMENT THERETO).


 


(K)                                  THERE SHALL HAVE BEEN FURNISHED TO YOU AT
THE CLOSING DATE A CERTIFICATE REASONABLY SATISFACTORY TO YOU, SIGNED ON BEHALF
OF PAA FINANCE BY THE PRESIDENT OR ANY VICE PRESIDENT OF PAA FINANCE TO THE
EFFECT THAT:  (A) THE REPRESENTATIONS AND WARRANTIES OF PAA FINANCE CONTAINED IN
THIS AGREEMENT WERE TRUE AND CORRECT AT AND AS OF THE EXECUTION TIME AND ARE
TRUE AND CORRECT AT AND AS OF THE CLOSING DATE AS THOUGH MADE AT AND AS OF THE
CLOSING DATE AND (B) PAA FINANCE HAS IN ALL MATERIAL RESPECTS PERFORMED ALL
OBLIGATIONS AND SATISFIED ALL CONDITIONS REQUIRED TO BE PERFORMED OR SATISFIED
BY IT PURSUANT TO THE TERMS OF THIS AGREEMENT AT OR PRIOR TO THE CLOSING DATE.


 


(L)                                     THERE SHALL HAVE BEEN FURNISHED TO YOU
AT THE CLOSING DATE A CERTIFICATE REASONABLY SATISFACTORY TO YOU, SIGNED ON
BEHALF OF PMC NS BY THE PRESIDENT OR ANY VICE PRESIDENT OF PMC NS TO THE EFFECT
THAT:  (A) THE REPRESENTATIONS AND WARRANTIES OF EACH OF PMC NS AND PMC LP
CONTAINED IN THIS AGREEMENT WERE TRUE AND CORRECT AT AND AS OF THE EXECUTION
TIME AND ARE TRUE AND CORRECT AT AND AS OF THE CLOSING DATE AS THOUGH MADE AT
AND AS OF THE CLOSING DATE AND (B) EACH OF PMC NS AND PMC LP HAS IN ALL MATERIAL
RESPECTS PERFORMED ALL OBLIGATIONS AND SATISFIED ALL CONDITIONS REQUIRED TO BE
PERFORMED OR SATISFIED BY IT PURSUANT TO THE TERMS OF THIS AGREEMENT AT OR PRIOR
TO THE CLOSING DATE.


 


(M)                               (I) SUBSEQUENT TO THE DATE OF THE INITIAL
LETTER OR LETTERS REFERRED TO IN PARAGRAPH (F) OF THIS SECTION 6, THERE SHALL
NOT HAVE BEEN ANY CHANGE OR DECREASE SPECIFIED IN SUCH LETTER OR LETTERS; OR
(II) SUBSEQUENT TO THE EXECUTION TIME OR, IF EARLIER, THE DATES AS OF WHICH
INFORMATION IS GIVEN IN THE OFFERING MEMORANDUM (EXCLUSIVE OF ANY AMENDMENT OR
SUPPLEMENT THERETO), THERE SHALL NOT HAVE BEEN ANY CHANGE, OR ANY DEVELOPMENT
INVOLVING A PROSPECTIVE CHANGE, IN OR AFFECTING THE CONDITION (FINANCIAL OR
OTHERWISE), PROSPECTS, EARNINGS, BUSINESS OR PROPERTIES OF THE PARTNERSHIP, THE
SUBSIDIARIES AND THE JOINT VENTURE, TAKEN AS A WHOLE, WHETHER OR NOT ARISING
FROM TRANSACTIONS IN THE ORDINARY COURSE OF BUSINESS, EXCEPT AS SET FORTH IN OR
CONTEMPLATED IN THE PRELIMINARY OFFERING MEMORANDUM (EXCLUSIVE OF ANY AMENDMENT
OR SUPPLEMENT THERETO) THE EFFECT OF WHICH, IN ANY CASE REFERRED TO IN CLAUSE
(I) OR (II) ABOVE, IS, IN THE SOLE JUDGMENT OF THE INITIAL PURCHASERS, SO
MATERIAL AND ADVERSE AS TO MAKE IT IMPRACTICAL OR INADVISABLE TO MARKET THE
SECURITIES AS CONTEMPLATED BY THE OFFERING MEMORANDUM (EXCLUSIVE OF ANY
AMENDMENT OR SUPPLEMENT THERETO).


 

All such opinions, certificates, letters and other documents referred to in this
Section 6 will be in compliance with the provisions hereof only if they are
reasonably satisfactory in form and substance to you and your counsel. The
Issuers shall furnish to the Initial Purchasers conformed copies of such
opinions, certificates, letters and other documents in such number as they shall
reasonably request.

 

30

--------------------------------------------------------------------------------


 

If any of the conditions specified in this Section 6 shall not have been
fulfilled in all material respects when and as provided in this Agreement, or if
any of the opinions and certificates mentioned above or elsewhere in this
Agreement shall not be in all material respects reasonably satisfactory in form
and substance to the Initial Purchasers and counsel for the Initial Purchasers,
this Agreement and all obligations of the Initial Purchasers hereunder may be
cancelled at, or at any time prior to, the Closing Date by the Initial
Purchasers. Notice of such cancellation shall be given to the Issuers in writing
or by telephone or facsimile confirmed in writing.

 

The documents required to be delivered by this Section 6 will be delivered at
the office of counsel for the Partnership, at 1001 Fannin, Houston, Texas 77002,
on the Closing Date.

 


7.                                       REIMBURSEMENT OF EXPENSES. IF THE SALE
OF THE SECURITIES PROVIDED FOR HEREIN IS NOT CONSUMMATED BECAUSE ANY CONDITION
TO THE OBLIGATIONS OF THE INITIAL PURCHASERS SET FORTH IN SECTION 6 HEREOF IS
NOT SATISFIED, BECAUSE OF ANY TERMINATION PURSUANT TO SECTION 10(I) HEREOF BASED
ON THE SUSPENSION OF TRADING IN THE PARTNERSHIP’S COMMON UNITS BY THE COMMISSION
OR THE NYSE OR SECTION 10(III) OR BECAUSE OF ANY REFUSAL, INABILITY OR FAILURE
ON THE PART OF THE ISSUERS TO PERFORM ANY AGREEMENT HEREIN OR COMPLY WITH ANY
PROVISION HEREOF OTHER THAN BY REASON OF A DEFAULT BY THE INITIAL PURCHASERS,
THE ISSUERS WILL REIMBURSE THE INITIAL PURCHASERS ON DEMAND FOR ALL
OUT-OF-POCKET EXPENSES (INCLUDING REASONABLE FEES AND DISBURSEMENTS OF COUNSEL)
THAT SHALL HAVE BEEN INCURRED BY THEM IN CONNECTION WITH THE PROPOSED PURCHASE
AND SALE OF THE SECURITIES.


 


8.                                       INDEMNIFICATION AND CONTRIBUTION. (A)
EACH OF THE PLAINS PARTIES, JOINTLY AND SEVERALLY, AGREES TO INDEMNIFY AND HOLD
HARMLESS EACH INITIAL PURCHASER, THE DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS
OF EACH INITIAL PURCHASER AND EACH PERSON WHO CONTROLS ANY INITIAL PURCHASER
WITHIN THE MEANING OF EITHER THE ACT OR THE EXCHANGE ACT AGAINST ANY AND ALL
LOSSES, CLAIMS, DAMAGES OR LIABILITIES, JOINT OR SEVERAL, TO WHICH THEY OR ANY
OF THEM MAY BECOME SUBJECT UNDER THE ACT, THE EXCHANGE ACT OR OTHER FEDERAL OR
STATE STATUTORY LAW OR REGULATION, AT COMMON LAW OR OTHERWISE, INSOFAR AS SUCH
LOSSES, CLAIMS, DAMAGES OR LIABILITIES (OR ACTIONS IN RESPECT THEREOF) ARISE OUT
OF OR ARE BASED UPON ANY UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT OF A
MATERIAL FACT CONTAINED IN THE PRELIMINARY OFFERING MEMORANDUM, THE PRICING
SUPPLEMENT, THE FINAL OFFERING MEMORANDUM (OR IN ANY SUPPLEMENT OR AMENDMENT TO
THE FINAL OFFERING MEMORANDUM) OR ANY OTHER WRITTEN INFORMATION USED BY THE
PLAINS PARTIES IN CONNECTION WITH THE OFFER AND SALE OF THE SECURITIES OR ANY
INFORMATION PROVIDED BY THE ISSUERS TO ANY HOLDER OR PROSPECTIVE PURCHASER OF
SECURITIES PURSUANT TO SECTION 5(H) HEREOF, OR IN ANY AMENDMENT THEREOF OR
SUPPLEMENT THERETO, OR ARISE OUT OF OR ARE BASED UPON THE OMISSION OR ALLEGED
OMISSION TO STATE THEREIN A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR
NECESSARY TO MAKE THE STATEMENTS THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES
UNDER WHICH THEY WERE MADE, NOT MISLEADING, AND AGREES TO REIMBURSE EACH SUCH
INDEMNIFIED PARTY, AS INCURRED, FOR ANY LEGAL OR OTHER EXPENSES REASONABLY
INCURRED BY THEM IN CONNECTION WITH INVESTIGATING OR DEFENDING ANY SUCH LOSS,
CLAIM, DAMAGE, LIABILITY OR ACTION; PROVIDED, HOWEVER, THAT THE PLAINS PARTIES
WILL NOT BE LIABLE IN ANY SUCH CASE TO THE EXTENT THAT ANY SUCH LOSS, CLAIM,
DAMAGE OR LIABILITY ARISES OUT OF OR IS BASED UPON ANY SUCH UNTRUE STATEMENT OR
ALLEGED UNTRUE STATEMENT OR OMISSION OR ALLEGED OMISSION MADE IN THE PRELIMINARY
OFFERING MEMORANDUM, THE PRICING SUPPLEMENT OR THE FINAL OFFERING MEMORANDUM, OR
IN ANY AMENDMENT THEREOF OR SUPPLEMENT THERETO, IN RELIANCE UPON AND IN
CONFORMITY WITH

 

31

--------------------------------------------------------------------------------


 


WRITTEN INFORMATION FURNISHED TO THE ISSUERS OR GP LLC BY OR ON BEHALF OF THE
INITIAL PURCHASERS SPECIFICALLY FOR INCLUSION THEREIN. THIS INDEMNITY AGREEMENT
WILL BE IN ADDITION TO ANY LIABILITY WHICH ANY PLAINS PARTY MAY OTHERWISE HAVE.


 

(b)                                 The Initial Purchasers, severally and not
jointly, agree to indemnify and hold harmless the Plains Parties, their
respective directors and the officers and each person who controls the Plains
Parties within the meaning of either the Act or the Exchange Act, to the same
extent as the foregoing indemnity from the Plains Parties to the Initial
Purchasers, but only with reference to written information relating to the
Initial Purchasers furnished to the Issuers or GP LLC by or on behalf of the
Initial Purchasers specifically for inclusion in the Preliminary Offering
Memorandum, the Pricing Supplement or the Final Offering Memorandum (or in any
amendment or supplement to the Final Offering Memorandum). This indemnity
agreement will be in addition to any liability which the Initial Purchasers may
otherwise have.

 

(c)                                  Promptly after receipt by an indemnified
party under this Section 8 of notice of the commencement of any action, such
indemnified party will, if a claim in respect thereof is to be made against the
indemnifying party under this Section 8, notify the indemnifying party in
writing of the commencement thereof, but the failure so to notify the
indemnifying party (i) will not relieve it from liability under paragraph (a) or
(b) above unless and to the extent it did not otherwise learn of such action and
such failure results in the forfeiture by the indemnifying party of substantial
rights and defenses; and (ii) will not, in any event, relieve the indemnifying
party from any obligations to any indemnified party other than the
indemnification obligation provided in paragraph (a) or (b) above. The
indemnifying party shall be entitled to appoint counsel of the indemnifying
party’s choice at the indemnifying party’s expense to represent the indemnified
party in any action for which indemnification is sought (in which case the
indemnifying party shall not thereafter be responsible for the fees and expenses
of any separate counsel retained by the indemnified party or parties except as
set forth below); provided, however, that such counsel shall be satisfactory to
the indemnified party. Notwithstanding the indemnifying party’s election to
appoint counsel to represent the indemnified party in an action, the indemnified
party shall have the right to employ separate counsel (including local counsel),
and the indemnifying party shall bear the reasonable fees, costs and expenses of
such separate counsel if (i) the use of counsel chosen by the indemnifying party
to represent the indemnified party would present such counsel with a conflict of
interest; (ii) the actual or potential defendants in, or targets of, any such
action include both the indemnified party and the indemnifying party and the
indemnified party shall have reasonably concluded that there may be legal
defenses available to it and/or other indemnified parties which are different
from or additional to those available to the indemnifying party; (iii) the
indemnifying party shall not have employed counsel satisfactory to the
indemnified party to represent the indemnified party within a reasonable time
after notice of the institution of such action; or (iv) the indemnifying party
shall authorize the indemnified party to employ separate counsel at the expense
of the indemnifying party. An indemnifying party will not, without the prior
written consent of the indemnified parties, settle or compromise or consent to
the entry of any judgment with respect to any pending or threatened claim,
action, suit or proceeding in respect of which indemnification or contribution
may be sought hereunder (whether or not the indemnified parties are actual or
potential parties to such claim or action) unless such settlement, compromise or
consent (i) includes an unconditional release of each indemnified party from all
liability arising out of such claim, action, suit or proceeding and (ii) does
not include a statement

 

32

--------------------------------------------------------------------------------


 

as to or an admission of fault, culpability or failure to act by or on behalf of
any indemnified party.

 

(d)                                 In the event that the indemnity provided in
paragraph (a) or (b) of this Section 8 is unavailable to or insufficient to hold
harmless an indemnified party for any reason, the Plains Parties and the Initial
Purchasers agree to contribute to the aggregate losses, claims, damages and
liabilities (including legal or other expenses reasonably incurred in connection
with investigating or defending same) (collectively “Losses”) to which the
Plains Parties and the Initial Purchasers may be subject in such proportion as
is appropriate to reflect the relative benefits received by the Plains Parties
on the one hand and by the Initial Purchasers on the other from the offering of
the Securities; provided, however, that in no case shall the Initial Purchaser
be responsible for any amount in excess of the purchase discount or commission
applicable to the Securities purchased by the Initial Purchaser hereunder. If
the allocation provided by the immediately preceding sentence is unavailable for
any reason, the Plains Parties and the Initial Purchasers shall contribute in
such proportion as is appropriate to reflect not only such relative benefits but
also the relative fault of the Plains Parties on the one hand and of the Initial
Purchasers on the other in connection with the statements or omissions which
resulted in such Losses, as well as any other relevant equitable considerations.
Benefits received by the Plains Parties shall be deemed to be equal to the total
net proceeds from the offering (before deducting expenses) received by it, and
benefits received by the Initial Purchasers shall be deemed to be equal to the
total purchase discounts and commissions in each case set forth on the cover of
the Final Offering Memorandum. Relative fault shall be determined by reference
to, among other things, whether any untrue or any alleged untrue statement of a
material fact or the omission or alleged omission to state a material fact
relates to information provided by the Plains Parties on the one hand or the
Initial Purchasers on the other, the intent of the parties and their relative
knowledge, information and opportunity to correct or prevent such untrue
statement or omission. The Plains Parties and the Initial Purchasers agree that
it would not be just and equitable if contribution were determined by pro rata
allocation or any other method of allocation which does not take account of the
equitable considerations referred to above. Notwithstanding the provisions of
this paragraph (d), no person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation. For purposes of
this Section 8, each person who controls the Initial Purchasers within the
meaning of either the Act or the Exchange Act and each director, officer,
employee and agent of the Initial Purchasers shall have the same rights to
contribution as the Initial Purchasers, and any person who controls the Plains
Parties within the meaning of either the Act or the Exchange Act and the
respective officers and directors of the Plains Parties shall have the same
rights to contribution as the Plains Parties, subject in each case to the
applicable terms and conditions of this paragraph (d).

 


9.                                       DEFAULT BY AN INITIAL PURCHASER. IF ANY
ONE OR MORE OF THE INITIAL PURCHASERS SHALL FAIL OR REFUSE TO PURCHASE
SECURITIES WHICH IT OR THEY ARE OBLIGATED TO PURCHASE HEREUNDER ON THE CLOSING
DATE, AND THE AGGREGATE PRINCIPAL AMOUNT OF SECURITIES WHICH SUCH DEFAULTING
INITIAL PURCHASER OR INITIAL PURCHASERS ARE OBLIGATED BUT FAIL OR REFUSE TO
PURCHASE IS NOT MORE THAN ONE TENTH OF THE AGGREGATE PRINCIPAL AMOUNT OF THE
SECURITIES WHICH THE INITIAL PURCHASERS ARE OBLIGATED TO PURCHASE ON THE CLOSING
DATE, EACH NON-DEFAULTING INITIAL PURCHASER SHALL BE OBLIGATED, SEVERALLY, IN
THE PROPORTION WHICH THE PRINCIPAL AMOUNT OF SECURITIES SET

 

33

--------------------------------------------------------------------------------


 


FORTH OPPOSITE ITS NAME IN SCHEDULE 1 HERETO BEARS TO THE AGGREGATE PRINCIPAL
AMOUNT OF SECURITIES SET FORTH OPPOSITE THE NAMES OF ALL NON-DEFAULTING INITIAL
PURCHASERS, TO PURCHASE THE SECURITIES WHICH SUCH DEFAULTING INITIAL PURCHASER
OR INITIAL PURCHASERS ARE OBLIGATED, BUT FAIL OR REFUSE, TO PURCHASE. IF ANY ONE
OR MORE OF THE INITIAL PURCHASERS SHALL FAIL OR REFUSE TO PURCHASE SECURITIES
WHICH IT OR THEY ARE OBLIGATED TO PURCHASE ON THE CLOSING DATE AND THE AGGREGATE
PRINCIPAL AMOUNT OF SECURITIES WITH RESPECT TO WHICH SUCH DEFAULT OCCURS IS MORE
THAN ONE TENTH OF THE AGGREGATE PRINCIPAL AMOUNT OF SECURITIES WHICH THE INITIAL
PURCHASERS ARE OBLIGATED TO PURCHASE ON THE CLOSING DATE AND ARRANGEMENTS
SATISFACTORY TO THE INITIAL PURCHASERS AND THE ISSUERS FOR THE PURCHASE OF SUCH
SECURITIES BY ONE OR MORE NON-DEFAULTING INITIAL PURCHASERS OR OTHER PARTY OR
PARTIES APPROVED BY THE INITIAL PURCHASERS AND THE ISSUERS ARE NOT MADE WITHIN
36 HOURS AFTER SUCH DEFAULT, THIS AGREEMENT WILL TERMINATE WITHOUT LIABILITY ON
THE PART OF ANY PARTY HERETO (OTHER THAN ANY DEFAULTING INITIAL PURCHASER). IN
ANY SUCH CASE WHICH DOES NOT RESULT IN TERMINATION OF THIS AGREEMENT, EITHER THE
INITIAL PURCHASERS OR THE ISSUERS SHALL HAVE THE RIGHT TO POSTPONE THE CLOSING
DATE, BUT IN NO EVENT FOR LONGER THAN SEVEN DAYS, IN ORDER THAT THE REQUIRED
CHANGES, IF ANY, IN THE OFFERING MEMORANDUM OR ANY OTHER DOCUMENTS OR
ARRANGEMENTS MAY BE EFFECTED. ANY ACTION TAKEN UNDER THIS PARAGRAPH SHALL NOT
RELIEVE ANY DEFAULTING INITIAL PURCHASER FROM LIABILITY IN RESPECT OF ANY SUCH
DEFAULT OF ANY SUCH INITIAL PURCHASER UNDER THIS AGREEMENT. THE TERM “INITIAL
PURCHASER” AS USED IN THIS AGREEMENT INCLUDES, FOR ALL PURPOSES OF THIS
AGREEMENT, ANY PARTY NOT LISTED IN SCHEDULE 1 HERETO WHO, WITH THE APPROVAL OF
THE INITIAL PURCHASERS AND THE APPROVAL OF THE ISSUERS, PURCHASES SECURITIES
WHICH A DEFAULTING INITIAL PURCHASER IS OBLIGATED, BUT FAILS OR REFUSES, TO
PURCHASE.


 


ANY NOTICE UNDER THIS SECTION 9 MAY BE MADE BY TELECOPY OR TELEPHONE BUT SHALL
BE SUBSEQUENTLY CONFIRMED BY LETTER.


 


10.                                 TERMINATION OF AGREEMENT. THIS AGREEMENT
SHALL BE SUBJECT TO TERMINATION IN YOUR ABSOLUTE DISCRETION, WITHOUT LIABILITY
ON THE PART OF ANY OF THE INITIAL PURCHASERS TO ANY PLAINS PARTY, BY NOTICE TO
THE ISSUERS PRIOR TO DELIVERY OF AND PAYMENT FOR THE SECURITIES, IF AT ANY TIME
PRIOR TO SUCH TIME (I) TRADING IN THE PARTNERSHIP’S COMMON UNITS SHALL HAVE BEEN
SUSPENDED BY THE COMMISSION OR THE NYSE OR TRADING IN SECURITIES GENERALLY ON
THE NEW YORK STOCK EXCHANGE, THE AMERICAN STOCK EXCHANGE OR THE NASDAQ NATIONAL
MARKET SHALL HAVE BEEN SUSPENDED OR LIMITED OR MINIMUM PRICES SHALL HAVE BEEN
ESTABLISHED; (II) A BANKING MORATORIUM SHALL HAVE BEEN DECLARED EITHER BY
FEDERAL OR NEW YORK OR TEXAS STATE AUTHORITIES OR A MATERIAL DISRUPTION IN
COMMERCIAL BANKING OR SECURITIES SETTLEMENT OR CLEARANCE SERVICES IN THE UNITED
STATES SHALL HAVE OCCURRED; (III) (A) A DOWNGRADING SHALL HAVE OCCURRED IN ANY
RATING ACCORDED THE SECURITIES OR ANY OTHER DEBT SECURITIES OF ANY PLAINS
PARTIES BY ANY “NATIONALLY RECOGNIZED STATISTICAL RATING ORGANIZATION”, AS THAT
TERM IS DEFINED BY THE COMMISSION FOR PURPOSES OF RULE 436(G)(2) UNDER THE ACT,
OR (B) ANY SUCH ORGANIZATION SHALL HAVE PUBLICLY ANNOUNCED THAT IT HAS UNDER
SURVEILLANCE OR REVIEW, WITH POSSIBLE NEGATIVE IMPLICATIONS, ITS RATING OF THE
SECURITIES OR ANY OTHER DEBT SECURITIES OF ANY PLAINS PARTIES; OR (IV) THERE
SHALL HAVE OCCURRED ANY OUTBREAK OR ESCALATION OF HOSTILITIES OR ACTS OF
TERRORISM, DECLARATION BY THE UNITED STATES OF A NATIONAL EMERGENCY OR WAR OR
OTHER CALAMITY OR CRISIS OR ANY CHANGE IN FINANCIAL, POLITICAL OR ECONOMIC
CONDITIONS IN THE UNITED STATES OR ELSEWHERE, THE EFFECT OF WHICH ON FINANCIAL
MARKETS IS SUCH AS TO MAKE IT, IN THE SOLE JUDGMENT OF THE INITIAL PURCHASERS,
IMPRACTICABLE OR INADVISABLE TO PROCEED WITH THE OFFERING OR DELIVERY OF THE
SECURITIES AS CONTEMPLATED BY THE OFFERING MEMORANDUM (EXCLUSIVE OF ANY
AMENDMENT OR SUPPLEMENT THERETO). NOTICE OF SUCH TERMINATION MAY BE GIVEN TO THE
ISSUERS BY TELEGRAM, TELECOPY OR TELEPHONE AND SHALL BE SUBSEQUENTLY CONFIRMED
BY LETTER.

 

34

--------------------------------------------------------------------------------


 


11.                                 REPRESENTATIONS AND INDEMNITIES TO SURVIVE.
THE RESPECTIVE AGREEMENTS, REPRESENTATIONS, WARRANTIES, INDEMNITIES AND OTHER
STATEMENTS OF THE PLAINS PARTIES OR THEIR RESPECTIVE OFFICERS AND OF THE INITIAL
PURCHASERS SET FORTH IN OR MADE PURSUANT TO THIS AGREEMENT WILL REMAIN IN FULL
FORCE AND EFFECT, REGARDLESS OF ANY INVESTIGATION MADE BY OR ON BEHALF OF THE
INITIAL PURCHASERS OR THE PLAINS PARTIES OR ANY OF THE OFFICERS, DIRECTORS OR
CONTROLLING PERSONS REFERRED TO IN SECTION 8 HEREOF, AND WILL SURVIVE DELIVERY
OF AND PAYMENT FOR THE SECURITIES. THE PROVISIONS OF SECTIONS 7 AND 8 HEREOF
SHALL SURVIVE THE TERMINATION OR CANCELLATION OF THIS AGREEMENT.


 


12.                                 NOTICES. ALL COMMUNICATIONS HEREUNDER WILL
BE IN WRITING AND EFFECTIVE ONLY ON RECEIPT, AND, IF SENT TO THE INITIAL
PURCHASERS, WILL BE MAILED, DELIVERED OR TELEFAXED TO CITIGROUP GLOBAL MARKETS
INC. GENERAL COUNSEL (FAX NO.: (212) 816-7912) AND CONFIRMED TO THE GENERAL
COUNSEL AT CITIGROUP GLOBAL MARKETS INC., 388 GREENWICH STREET, NEW YORK, NEW
YORK 10013, ATTENTION: GENERAL COUNSEL; OR, IF SENT TO ANY OF THE PLAINS
PARTIES, WILL BE MAILED, DELIVERED OR TELEFAXED TO THE ISSUERS AT 333 CLAY,
SUITE 1600, HOUSTON, TX 77002, FAX NO.: (713) 646-4313 AND CONFIRMED TO IT AT
(713) 646-4100, ATTN: TIM MOORE.


 


13.                                 SUCCESSORS. THIS AGREEMENT WILL INURE TO THE
BENEFIT OF AND BE BINDING UPON THE PARTIES HERETO AND THEIR RESPECTIVE
SUCCESSORS AND THE OFFICERS AND DIRECTORS AND CONTROLLING PERSONS REFERRED TO IN
SECTION 8 HEREOF, AND, EXCEPT AS EXPRESSLY SET FORTH IN SECTION 5(H) HEREOF, NO
OTHER PERSON WILL HAVE ANY RIGHT OR OBLIGATION HEREUNDER.


 


14.                                 INTEGRATION. THIS AGREEMENT SUPERSEDES ALL
PRIOR AGREEMENTS AND UNDERSTANDINGS (WHETHER WRITTEN OR ORAL) BETWEEN THE PLAINS
PARTIES AND THE INITIAL PURCHASERS, OR ANY OF THEM, WITH RESPECT TO THE SUBJECT
MATTER HEREOF.


 


15.                                 APPLICABLE LAW; COUNTERPARTS. THIS AGREEMENT
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED WITHIN THE STATE OF
NEW YORK. THIS AGREEMENT MAY BE SIGNED IN VARIOUS COUNTERPARTS WHICH TOGETHER
CONSTITUTE ONE AND THE SAME INSTRUMENT. IF SIGNED IN COUNTERPARTS, THIS
AGREEMENT SHALL NOT BECOME EFFECTIVE UNLESS AT LEAST ONE COUNTERPART HEREOF
SHALL HAVE EXECUTED AND DELIVERED ON BEHALF OF EACH PARTY HERETO.


 


16.                                 HEADINGS. THE SECTION HEADINGS USED HEREIN
ARE FOR CONVENIENCE ONLY AND SHALL NOT AFFECT THE CONSTRUCTION HEREOF.


 


17.                                 EFFECTIVE DATE OF AGREEMENT. THIS AGREEMENT
SHALL BECOME EFFECTIVE UPON THE EXECUTION AND DELIVERY HEREOF BY THE PARTIES
HERETO.


 


18.                                 NO FIDUCIARY DUTY. THE PLAINS PARTIES HEREBY
ACKNOWLEDGE THAT (A) THE PURCHASE AND SALE OF THE SECURITIES PURSUANT TO THIS
AGREEMENT IS AN ARM’S-LENGTH COMMERCIAL TRANSACTION BETWEEN THE PLAINS PARTIES,
ON THE ONE HAND, AND THE INITIAL PURCHASERS AND ANY AFFILIATE THROUGH WHICH IT
MAY BE ACTING, ON THE OTHER, (B) THE INITIAL PURCHASERS ARE ACTING AS PRINCIPAL
AND NOT AS AN AGENT OR FIDUCIARY OF THE PLAINS PARTIES AND (C) THE PLAINS
PARTIES’ ENGAGEMENT OF THE INITIAL PURCHASERS IN CONNECTION WITH THE OFFERING
AND THE PROCESS LEADING UP TO THE OFFERING IS AS INDEPENDENT CONTRACTORS AND NOT
IN ANY OTHER CAPACITY. FURTHERMORE, THE PLAINS PARTIES AGREE THAT THEY ARE
SOLELY RESPONSIBLE FOR MAKING THEIR OWN JUDGMENTS IN

 

35

--------------------------------------------------------------------------------


 


CONNECTION WITH THE OFFERING (IRRESPECTIVE OF WHETHER ANY OF THE INITIAL
PURCHASERS HAS ADVISED OR IS CURRENTLY ADVISING THE PLAINS PARTIES ON RELATED OR
OTHER MATTERS). THE PLAINS PARTIES AGREE THAT THEY WILL NOT CLAIM THAT THE
INITIAL PURCHASERS HAVE RENDERED ADVISORY SERVICES OF ANY NATURE OR RESPECT, OR
OWE AN AGENCY, FIDUCIARY OR SIMILAR DUTY TO THE PLAINS PARTIES, IN CONNECTION
WITH SUCH TRANSACTION OR THE PROCESS LEADING THERETO.


 


19.                                 DEFINITIONS. THE TERMS WHICH FOLLOW, WHEN
USED IN THIS AGREEMENT, SHALL HAVE THE MEANINGS INDICATED.


 

“Act” shall mean the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder.

 

“Commission” shall mean the Securities and Exchange Commission.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the Commission promulgated thereunder.

 

“Investment Company Act” shall mean the Investment Company Act of 1940, as
amended, and the rules and regulations of the Commission promulgated thereunder.

 

“Regulation D” shall mean Regulation D under the Act.

 

“Regulation S” shall mean Regulation S under the Act.

 

“Trust Indenture Act” shall mean the Trust Indenture Act of 1939, as amended,
and the rules and regulations of the Commission promulgated thereunder.

 

36

--------------------------------------------------------------------------------


 

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to us the enclosed duplicate hereof, whereupon this
Agreement and your acceptance shall represent a binding agreement among the
Plains Parties and the Initial Purchasers.

 

 

Very truly yours,

 

 

 

PLAINS ALL AMERICAN PIPELINE, L.P.

 

 

 

 

By:

PLAINS AAP, L.P.

 

 

its General Partner

 

 

 

 

By:

PLAINS ALL AMERICAN GP LLC

 

 

its General Partner

 

 

 

 

 

 

 

 

By:

/s/ Phil Kramer

 

 

 

Name:

Phil Kramer

 

 

 

Title:

Executive Vice President and Chief

 

 

 

 

Financial Officer

 

 

 

 

 

 

 

 

 

PAA FINANCE CORP.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Phil Kramer

 

 

 

Name:

Phil Kramer

 

 

 

Title:

Executive Vice President and Chief

 

 

 

 

Financial Officer

 

 

 

 

 

PLAINS AAP, L.P.

 

 

 

 

 

By:

PLAINS ALL AMERICAN GP LLC

 

 

its General Partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ Phil Kramer

 

 

 

Name:

Phil Kramer

 

 

 

Title:

Executive Vice President and Chief

 

 

 

 

Financial Officer

 

 

 

 

 

PLAINS ALL AMERICAN GP LLC

 

 

 

 

 

 

 

 

 

 

By:

/s/ Phil Kramer

 

 

 

Name:

Phil Kramer

 

37

--------------------------------------------------------------------------------


 

 

 

 

Title:

Executive Vice President and Chief

 

 

 

 

Financial Officer

 

 

 

 

 

PLAINS MARKETING, L.P.

 

 

 

 

 

By:

PLAINS MARKETING GP INC.

 

 

its General Partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ Phil Kramer

 

 

 

Name:

Phil Kramer

 

 

 

Title:

Executive Vice President and Chief

 

 

 

 

Financial Officer

 

 

 

 

 

 

 

 

 

PLAINS PIPELINE, L.P.

 

 

 

 

 

By:

PLAINS MARKETING GP INC.

 

 

its General Partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ Phil Kramer

 

 

 

Name:

Phil Kramer

 

 

 

Title:

Executive Vice President and Chief

 

 

 

 

Financial Officer

 

 

 

 

 

PLAINS MARKETING GP INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Phil Kramer

 

 

 

Name:

Phil Kramer

 

 

 

Title:

Executive Vice President and Chief

 

 

 

 

Financial Officer

 

38

--------------------------------------------------------------------------------


 

 

PLAINS MARKETING CANADA LLC

 

 

 

 

 

By:

PLAINS MARKETING, L.P.

 

 

its Sole Member

 

 

 

 

 

By:

PLAINS MARKETING GP INC.

 

 

its General Partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ Phil Kramer

 

 

 

Name:

Phil Kramer

 

 

 

Title:

Executive Vice President and Chief

 

 

 

 

Financial Officer

 

 

 

 

 

PMC (NOVA SCOTIA) COMPANY

 

 

 

 

 

 

By:

/s/ Phil Kramer

 

 

 

Name:

Phil Kramer

 

 

 

Title:

Executive Vice President

 

 

 

 

 

PLAINS MARKETING CANADA, L.P.

 

 

 

 

 

By:

PMC (NOVA SCOTIA) COMPANY

 

 

its General Partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ Phil Kramer

 

 

 

Name:

Phil Kramer

 

 

 

Title:

Executive Vice President

 

 

 

 

 

BASIN HOLDINGS GP LLC

 

 

 

 

 

By:

PLAINS PIPELINE, L.P.

 

 

its Sole Member

 

 

 

 

 

By:

PLAINS MARKETING GP INC.

 

 

its General Partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ Phil Kramer

 

 

 

Name:

Phil Kramer

 

 

 

Title:

Executive Vice President and Chief

 

 

 

 

Financial Officer

 

39

--------------------------------------------------------------------------------


 

 

BASIN PIPELINE HOLDINGS, L.P.

 

 

 

 

 

By:

BASIN HOLDINGS GP LLC

 

 

its General Partner

 

 

 

 

 

By:

PLAINS PIPELINE, L.P.

 

 

its Sole Member

 

 

 

 

 

By:

PLAINS MARKETING GP INC.

 

 

its General Partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ Phil Kramer

 

 

 

Name:

Phil Kramer

 

 

 

Title:

Executive Vice President and Chief

 

 

 

 

Financial Officer

 

 

 

 

 

RANCHO HOLDINGS GP LLC

 

 

 

 

 

By:

PLAINS PIPELINE, L.P.

 

 

its Sole Member

 

 

 

 

 

By:

PLAINS MARKETING GP INC.

 

 

its General Partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ Phil Kramer

 

 

 

Name:

Phil Kramer

 

 

 

Title:

Executive Vice President and Chief

 

 

 

 

Financial Officer

 

 

 

 

 

 

 

 

 

RANCHO PIPELINE HOLDINGS, L.P.

 

 

 

 

 

By:

RANCHO HOLDINGS GP LLC

 

 

its General Partner

 

 

 

 

 

By:

PLAINS PIPELINE, L.P.

 

 

its Sole Member

 

 

 

 

 

By:

PLAINS MARKETING GP INC.

 

 

its General Partner

 

 

 

 

 

 

By:

/s/ Phil Kramer

 

 

 

Name:

Phil Kramer

 

 

 

Title:

Executive Vice President and Chief

 

 

 

 

Financial Officer

 

40

--------------------------------------------------------------------------------


 

 

PLAINS LPG SERVICES GP LLC

 

 

 

 

 

By:

PLAINS MARKETING, L.P.

 

 

its Sole Member

 

 

 

 

 

By:

PLAINS MARKETING GP INC.

 

 

its General Partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ Phil Kramer

 

 

 

Name:

Phil Kramer

 

 

 

Title:

Executive Vice President and Chief

 

 

 

 

Financial Officer

 

 

 

 

 

PLAINS LPG SERVICES, L.P.

 

 

 

 

 

By:

PLAINS LPG SERVICES GP LLC

 

 

its General Partner

 

 

 

 

 

By:

PLAINS MARKETING, L.P.

 

 

its Sole Member

 

 

 

 

 

By:

PLAINS MARKETING GP INC.

 

 

its General Partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ Phil Kramer

 

 

 

Name:

Phil Kramer

 

 

 

Title:

Executive Vice President and Chief

 

 

 

 

Financial Officer

 

41

--------------------------------------------------------------------------------


 

 

LONE STAR TRUCKING, LLC

 

 

 

 

 

By:

PLAINS LPG SERVICES, L.P.

 

 

its Sole Member

 

 

 

 

 

By:

PLAINS LPG SERVICES GP LLC

 

 

its General Partner

 

 

 

 

 

By:

PLAINS MARKETING, L.P.

 

 

its Sole Member

 

 

 

 

 

By:

PLAINS MARKETING GP INC.

 

 

its General Partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ Phil Kramer

 

 

 

Name:

Phil Kramer

 

 

 

Title:

Executive Vice President and Chief

 

 

 

 

Financial Officer

 

42

--------------------------------------------------------------------------------


 

The foregoing Agreement is hereby
confirmed and accepted by the Initial

Purchasers as of the date first above written.

 

Citigroup Global Markets Inc.

UBS Securities LLC

BNP Paribas Securities Corp.

Banc of America Securities LLC

Fortis Securities LLC

J.P. Morgan Securities Inc.

Piper Jaffray & Co.

Wachovia Capital Markets, LLC

Amegy Bank National Association

Commerzbank Capital Markets Corp.

DnB NOR Markets, Inc.

HSBC Securities (USA) Inc.

Mitsubishi UFJ Securities International plc

 

By:

Citigroup Global Markets Inc.

 

 

 

 

By:

/s/ Brian Bednarski

 

 

Name: Brian Bednarski

 

Title: Director

 

 

 

 

By:

UBS Securities LLC

 

 

 

 

By:

/s/ Scott D. Whitney

 

 

Name: Scott D. Whitney

 

Title: Executive Director

 

 

 

 

By:

/s/ Marc J. Ordona

 

 

Name: Marc J. Ordona

 

Title: Director

 

43

--------------------------------------------------------------------------------


 

Schedule 1

 

Initial Purchasers

 

Principal Amount of
Securities to be
Purchased

 

 

 

 

 

Citigroup Global Markets Inc.

 

75,000,000

 

UBS Securities LLC

 

75,000,000

 

BNP Paribas Securities Corp.

 

25,000,000

 

Banc of America Securities LLC

 

10,000,000

 

Fortis Securities LLC

 

10,000,000

 

J.P. Morgan Securities Inc.

 

10,000,000

 

Piper Jaffray & Co.

 

10,000,000

 

Wachovia Capital Markets, LLC

 

10,000,000

 

Amegy Bank National Association

 

5,000,000

 

Commerzbank Capital Markets Corp.

 

5,000,000

 

DnB NOR Markets, Inc.

 

5,000,000

 

HSBC Securities (USA) Inc.

 

5,000,000

 

Mitsubishi UFJ Securities International plc

 

5,000,000

 

Total

 

$

250,000,000

 

 

44

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Form of Pricing Supplement

 

PRICING SUPPLEMENT DATED May 9, 2006

 

ISSUERS: Plains All American Pipeline, L.P. and PAA Finance Corp.

 

SIZE:   $250mm
MATURITY/MATURITY DATE:   May 15, 2036 (30 yr)
ISSUE PRICE:   99.819%
NET PROCEEDS TO ISSUERS:   $246,760,000
COUPON:  6.70%
MAKE WHOLE CALL: T + 25 bp
SPREAD:   140 bp
YIELD:   6.714%
INTEREST PAYMENT DATES:   May 15 and November 15
FIRST INTEREST PAYMENT:   November 15, 2006
FORMAT:            144A and Regulation S
BOOKS:   Citigroup, UBS Investment Bank
LD MGR:   BNP Paribas
SR CO MGRS:   Banc of America Securities LLC, Fortis Securities LLC, JPMorgan,
Piper Jaffray, Wachovia Securities
CO MGRS:   Amegy Bank National Association, Commerzbank Corporates & Markets,
DnB NOR Markets, HSBC, Mitsubishi UFJ Securities
USE of PROCEEDS:   Repay outstanding indebtedness under revolving credit
facility
SETTLEMENT:         (T+3) May 12, 2006
MARKETING:          Preliminary Offering Memorandum dated May 9, 2006

 

The information in this Pricing Supplement supplements the Preliminary Offering
Memorandum and supersedes the information in the Preliminary Offering Memorandum
to the extent inconsistent with the information in the Preliminary Offering
Memorandum.

 

The securities referred to herein have not been registered under the Securities
Act of 1933 and may not be offered or sold in the United States or to US persons
other than “qualified institutional buyers” as defined in Rule 144A under the
Securities Act or outside the United States to non-US persons pursuant to
Regulation S under the Securities Act. Nothing in this communication shall
constitute an offer to sell or the solicitation of an offer to buy securities in
any jurisdiction in which such offer or sale would be unlawful. Offers of these
securities are made only by means of the offering memorandum. You are reminded
that this notice has been delivered to you on the basis that you are a person
into whose possession this notice may be lawfully delivered in accordance with
the laws of jurisdiction in which you are located and you may not nor are you
authorized to deliver this notice to any other person and you agree not to copy
or retransmit this notice. See “Notice to Investors” in the Preliminary Offering
Memorandum.

 

A-1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Selling Restrictions for Offers and
Sales Outside the United States

 

(1)(a)  The Securities have not been and will not be registered under the Act
and may not be offered or sold within the United States or to, or for the
account or benefit of, U.S. persons (other than a distributor) except in
accordance with Regulation S under the Act or pursuant to an exemption from the
registration requirements of the Act. The Initial Purchasers represent and agree
that, except as otherwise permitted by Section 4(a)(i) of the Agreement to which
this is an exhibit, they have not offered and sold the Securities, and will not
offer and sell the Securities, (i) as part of their distribution at any time;
and (ii) otherwise until 40 days after the later of the commencement of the
offering and the Closing Date, except in accordance with Rule 903 of
Regulation S under the Act or another exemption from the registration
requirements of the Act. The Initial Purchasers represent and agree that neither
they, nor any of their Affiliates nor any person acting on their behalf or on
behalf of their Affiliates has engaged or will engage in any directed selling
efforts with respect to the Securities, and that they and their Affiliates have
complied and will comply with the offering restrictions requirement of
Regulation S. The Initial Purchasers agree that, at or prior to the confirmation
of sale of Securities (other than a sale of Securities pursuant to
Section 4(a)(i) of the Agreement to which this is an exhibit), they shall have
sent to each distributor, dealer or person receiving a selling concession, fee
or other remuneration that purchases Securities from them during the
distribution compliance period referred to in Regulation S under the Act a
confirmation or notice to substantially the following effect:

 

“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933 (the “Act”) and may not be offered or sold within the
United States or to, or for the account or benefit of, U.S. persons (i) as part
of their distribution at any time or (ii) otherwise until 40 days after the
later of the date of the Securities were first offered to persons other than
“distributors” (as defined in Regulation S under the Act) in reliance upon
Regulation S under the Act and the Closing Date, except in either case in
accordance with Regulation S or Rule 144A under the Act. Terms used above have
the meanings given to them by Regulation S under the Act.”

 

(b)                                 The Initial Purchasers also represent and
agree that they have not entered and will not enter into any contractual
arrangement with any distributor with respect to the distribution of the
Securities, except with their Affiliates or with the prior written consent of
the Partnership.

 

(c)                                  Terms used in this Section have the
meanings given to them by Regulation S.

 

(2)                                  The Initial Purchasers represent and agree
that (i) they have not offered or sold and, prior to the date six months after
the date of issuance of the Securities, will not offer or sell any Securities to
persons in the United Kingdom except to persons whose ordinary activities
involve them in acquiring, holding, managing or disposing of investments (as
principal or agent)

 

B-1

--------------------------------------------------------------------------------


 

for the purposes of their businesses or otherwise in circumstances which have
not resulted and will not result in an offer to the public in the United Kingdom
within the meaning of the Public Offers of Securities Regulations 1995, as
amended; (ii) they have complied and will comply with all applicable provisions
of the Financial Services and Markets Act 2000 (the “FSMA”) with respect to
anything done by them in relation to the Securities in, from or otherwise
involving the United Kingdom; and (iii) they have only communicated, or caused
to be communicated, and will only communicate, or cause to be communicated, any
invitation or inducement to engage in investment activity (within the meaning of
Section 21 of the FSMA) received by them in connection with the issue or sale of
the Securities in circumstances in which Section 21(1) of the FSMA does not
apply to us.

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Form of Exhibit A to Opinions in Sections 6(a) and (d)

 

Entity

 

Jurisdiction in which registered or qualified

 

 

 

Plains All American Pipeline, L.P.

 

Texas

 

 

 

PAA Finance Corp.

 

None

 

 

 

Plains AAP, L.P.

 

Texas

 

 

 

Plains All American GP LLC

 

California, Louisiana, Oklahoma,

 

 

Texas

 

 

 

Plains Marketing GP Inc.

 

California, Illinois, Louisiana,

 

 

Oklahoma, Texas

 

 

 

Plains Marketing, L.P.

 

California, Illinois, Louisiana, Oklahoma

 

 

 

Plains Pipeline, L.P.

 

California, Illinois, Louisiana, Oklahoma, Texas

 

 

 

Plains Marketing Canada LLC

 

None

 

 

 

PMC (Nova Scotia) Company

 

Alberta, British Columbia, Manitoba, Ontario, Saskatchewan

 

 

 

Plains Marketing Canada, L.P.

 

Manitoba, Saskatchewan, California, Louisiana, Maryland, Michigan, North Dakota,
Oklahoma, Texas

 

 

 

Basin Holdings GP LLC

 

Oklahoma, Texas

 

 

 

Basin Pipeline Holdings, LP

 

Oklahoma, Texas

 

 

 

Rancho Holdings GP LLC

 

Texas

 

 

 

Rancho Pipeline Holdings, L.P.

 

Texas

 

 

 

PAA/Vulcan Gas Storage, LLC

 

Texas

 

 

 

Plains LPG Services GP LLC

 

Illinois, Mississippi, North Dakota

 

 

 

Plains LPG Services, L.P.

 

California, Illinois, Michigan, New Hampshire, Oklahoma, Texas

 

 

 

Lone Star Trucking, LLC

 

None

 

C-1

--------------------------------------------------------------------------------